Exhibit 10.21

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SHARE PURCHASE AND TRANSFER AGREEMENT

 

by and between

 

Dr Joachim Löffler

 

and

 

Mr Dietmar Flessa

 

and

 

Mr Reiner Bauersachs

 

and

 

AVX INTERCONNECT Europe GmbH

 

 

 

For the acquisition of all shares in

 

KUMATEC Sondermaschinenbau & Kunststoffverarbeitung GmbH

 

--------------------------------------------------------------------------------

 

Personal information has been redacted from this Share Purchase Agreement to
protect named individuals' personal interests.  

 

 

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 1/57

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Table of Exhibits

3

Table of Definitions 5 Preamble 9 Section 1 Legal Status 11 Section 2 Sale and
Assignment of the Shares 12 Section 3 Purchase Price 12 Section 4 No Leakage  
15 Section 5 Closing Conditions  16 Section 6 Closing Actions 18 Section 7 
Legal Consequences of a Rescission  19 Section 8  Merger Control Filing 20
Section 9 Sellers’ Guarantees 20 Section 10 Sellers’ Best Knowledge 38 Section
11 Remedies  39 Section 12 Sellers’ and Purchaser`s Indemnities 42 Section 13
Taxes and Social Insurance 43 Section 14 Carve-Out of the Hydrogen Business 49
Section 15 Pre-closing Obligations of the Sellers 50 Section 16 Further
obligations of the Sellers 51 Section 17 Non-Competition/Non-Solicitation 52
Section 18 Confidentiality, Press Releases 53 Section 19 Costs, Real Estate
Transfer Tax 54 Section 20 Notices 54 Section 21 Assignments  55 Section 22
Sellers’ Liability 55 Section 23 Governing Law, Jurisdiction 56 Section 24
Amendments, Supplements, Termination 56 Section 25 Miscellaneous 56

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 2/57

 

--------------------------------------------------------------------------------

 

 

Table of Exhibits

 

Exhibit 1.1 Shareholders' List  11 Exhibit 2.3 Draft Confirmation of Receipt 12
Exhibit 2.4 Shareholders' Resolution 12 Exhibit 2.5 Consent to the Sale and
Transfer of the Shares 12 Exhibit 4.4 Permitted Leakage 16 Exhibit 6.1 (vii)
Power of Attorney 18 Exhibit 6.1 (viii) Closing Protocol 18 Exhibit 9.1.7
Related Party Obligations  22 Exhibit 9.1.9 Articles and Register Excerpts 22
Exhibit 9.2.1 Financial Statements 23 Exhibit 9.3.1 Encumbrances of Assets 24
Exhibit 9.4 Loans and Financing Agreements 24 Exhibit 9.5.3 (ii) Challenged IP
Rights 25 Exhibit 9.5.4 Owned IP Rights 25 Exhibit 9.5.8 IP Rights Licensed to a
Group Company 26 Exhibit 9.5.9  IP Rights Licensed to Third Parties 26 Exhibit
9.5.10 IT 26 Exhibit 9.6.1 Real Property and Equivalent Rights 27 Exhibit 9.6.2
Leases 27 Exhibit 9.6.4 Health Incidents 27 Exhibit 9.7.1 Insurances 27
Exhibit 9.7.4 Insurance Cases  28 Exhibit 9.8.1 Customers and Suppliers 28
Exhibit 9.8.2 Competition Constraints 28 Exhibit 9.9.1 Material Agreements 29
Exhibit 9.9.2  Terminated Material Agreements 30 Exhibit 9.9.4  CoC Agreements
31 Exhibit 9.10.1(1) Members of Corporate Bodies and Employees 31
Exhibit 9.10.1(2) Freelancers 31 Exhibit 9.10.2 Employment Agreements 31
Exhibit 9.10.3(i) List of Service Agreements 31

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 3/57

 

--------------------------------------------------------------------------------

 

 

Exhibit 9.10.3(ii) Managing Director Service Agreements 31 Exhibit 9.10.8 Key
Employees 32 Exhibit 9.14 Public Grants 35 Exhibit 9.15.1 Conduct of Business 
35 Exhibit 9.18.1 Third Party Approvals 38 Exhibit12.3 Cumulative Assumption of
Debts 42 Exhibit 13.3.7 Appeals and Legal Actions 44 Exhibit 15.2 CoC Waivers 50
Exhibit 16.1 JV Partnership Agreement  51 Exhibit 16.3 Managing Director Service
Agreement 52

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 4/57

 

--------------------------------------------------------------------------------

 

 

Table of Definitions

 

TERM

AS DEFINED IN

   

Affiliate

Section 9.1.7

   

Agreement

Preamble

   

Assets

Section 9.3.1

   

Breach of a Sellers’ Guarantee

Section 11.1

   

Business

Preamble

   

Business Day

Section 25.1

   

Carve-Out

Preamble

   

Change

Section 5.13

   

Closing Actions

Section 6.1

   

Closing Condition

Section 5.1

   

Closing Date

Section 6.6

   

Closing Month

Section 5.5

   

Closing Payment

Section 3.3

   

Closing Protocol

Section 6.1

   

Company

Preamble

   

Company Partnership Interest

Section 1.2

   

Competition

Section 17.1

   

Confirmation of Receipt

Section 2.3

   

Cumulative Assumptions of Debts

Section 12.3

   

Data Room

Section 11.3

   

Deductible

Section 11.6

   

Deferred Amount

Section 3.3

   

Developers

Section 9.5.6

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 5/57

 

--------------------------------------------------------------------------------

 

 

TERM AS DEFINED IN    

DF

the Beginning of this Agreement

   

Disclosed Information

Section 11.4

   

Effective Date

Section 2.2

   

Employees

Section 9.10.1

   

Fairly Disclosed

Section 11.4

   

Financial Statements

Section 9.2.1

   

Founder OHG

Preamble

   

General Partner

Section 1.2

   

Geographical Area of Operations

Section 17.1

   

Group Companies

Section 1.2

   

Group Participations

Section 9.1.3

   

Hive-Down Agreement

Preamble

   

Holdback Amount

Section 3.3

   

Holdback Period

Section 3.4.1

   

Hydrogen Business

Preamble

   

IP Rights

Section 9.5.1

   

IT

Section 9.5.10

   

JL

the Beginning of this Agreement

   

JV Partnership

Preamble

   

Key Employees

Section 9.10.8

   

Leakage

Section 4.3

   

Legal Proceedings

Section 9.12.1

   

Liens

Section 9.1.3

   

Locked Box Period

Section 4.1

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 6/57

 

--------------------------------------------------------------------------------

 

 

TERM AS DEFINED IN    

Management Accounts

Section 9.2.1

   

Material Adverse Change

Section 5.1.3

   

Material Agreements

Section 9.9.1

   

Necessary IP Rights

Section 9.5.2

   

Non-Competition Obligation

Section 17.1

   

Non-Solicitation Obligation

Section 17.2

   

Notices

Section 20.1

   

Overall Liability Cap

Section 11.6

   

Owned IP Rights

Section 9.5.4

   

Parties

the Beginning of this Agreement

   

Partnership Agreement

Preamble

   

Party

the Beginning of this Agreement

   

Permits

Section 9.11.1

   

Permitted Leakage

Section 4.4

   

Public Grants

Section 9.14

   

Purchase Price

Section 3.1

   

Purchaser

the Beginning of this Agreement

   

Purchaser’s Account

Section 3.6.2

   

RB

the Beginning of this Agreement

   

Regulations

Section 9.13

   

Relevant Tax Returns

Section 13.8.1

   

Scheduled Closing Date

Section 5.5

   

Scope of Business Operations

Section 17.1

   

Seller

the Beginning of this Agreement

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 7/57

 

--------------------------------------------------------------------------------

 

 

TERM AS DEFINED IN    

Sellers

the Beginning of this Agreement

   

Sellers’ Accounts

Section 3.6.1

   

Sellers’ Best Knowledge

Section 10.1

   

Sellers’ Group

Section 9.1.7

   

Sellers’ Guarantees

Section 9

   

Sellers’ Representative

Section 20.2

   

Shares

Section 1.1

   

Signing Date

Section 9

   

Subsidiary

Section 1.2

   

Tax Authority

Section 13.1

   

Tax Contest

Section 13.8.4

   

Tax Guarantee

Section 13.3

   

Tax Guarantees

Section 13.3

   

Tax Returns

Section 13.2

   

Taxes

Section 13.1

   

Third Party Claim

Section 11.2

   

Transaction

Preamble

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 8/57

 

--------------------------------------------------------------------------------

 

 

 

SHARE PURCHASE AND TRANSFER AGREEMENT

 

by and between

 

1.

Dr Joachim Löffler, xxxxxxxxxxxxxxxxxxxxdxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
Germany,

 

- “JL” –

 

2.

Mr Dietmar Flessa, xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxg,
Germany,

 

- “DF” –

 

3.

Mr Reiner Bauersachs,xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
Germany,

 

- “RB” –

 

- JL, DF and RB collectively referred to as the “Sellers”, each as a “Seller” –

 

 

 

and

 

4.

AVX INTERCONNECT Europe GmbH, a limited liability company under German law with
its registered seat in Betzdorf, registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Montabaur under HRB 3132

 

- “Purchaser” –

 

– the Sellers and the Purchaser collectively referred to as the “Parties”, each
as a “Party” –

 

 

 

Preamble

 

(A)

WHEREAS, KUMATEC Sondermaschinenbau & Kunststoffverarbeitung GmbH with
registered seat in Neuhaus-Schierschnitz, registered with the commercial
register of the local court of Jena under HRB 301611, (the “Company”) is active
in the field of processing of plastics of any kind as well as the construction
and manufacturing as well as the sale and distribution of machines of any kind,
especially used for the handling and refining of plastic parts, as well as the
construction, development and manufacturing of plants for the automation of
operational procedures including their purchase and sale (the “Business“).

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 9/57

 

--------------------------------------------------------------------------------

 

 

(B)

WHEREAS, the Sellers are the only shareholders in the Company and the managing
directors of the Company.

 

(C)

WHEREAS, the Purchaser is active in the field of manufacturing, distribution and
wholesale of precision-plug-connection-systems and related products of
industrial electronics and electrical engineering, the distribution and
wholesale of raw materials as well as the distribution, wholesale and
manufacturing of semi-finished products and machinery equipment that serve
directly or indirectly the manufacturing of the aforementioned equipment.

 

(D)

WHEREAS, prior to the date hereof, a business segment previously operated by the
Company consisting of the so called hydrogen fuel generation and delivery
business (the “Hydrogen Business”) was spun-off into a joint venture between the
Sellers and the Company under a hive-down agreement dated 28 February 2018 (deed
roll no. 0279/2018 of notarial administrator Jochen Keßler, Ludwigsstadt) (the
“Hive-Down Agreement”) which was registered with the commercial register of the
Company on 05 March 2018 (the “Carve-Out”). The Hive-Down Agreement is hereby
referred to. It was available for inspection during the notarisation of this
Agreement as official copy (Ausfertigung). The Parties acknowledge that they are
aware of the content of the Hive-Down Agreement and waive their right to have
the Hive-Down Agreement read aloud and attached as a copy to this Agreement.
Following the Carve-Out, the Hydrogen Business is operated by KUMATEC Hydrogen
GmbH & Co. KG, a limited liability partnership under German law with its
registered seat in Neuhaus-Schierschnitz, registered with the commercial
register of the local court of Jena under HRA 504705 (the “JV Partnership”) in
which the Company holds a partnership interest of 50% as a limited partner. The
remaining 50% limited partnership interest in the JV Partnership is currently
held by the Seller and has been contributed to BFL Hydrogen OHG, a partnership
under the laws of Germany with registered seat in Neuhaus-Schierschnitz,
registered with the commercial register of the local court of Jena under
HRA 504723 (the “Founder OHG”), such contribution to become effective upon
registration of the Founder OHG with the commercial register as limited partner
of the JV Partnership. The Sellers are the sole partners of the Founder OHG.

 

(E)

WHEREAS, the Sellers intend to sell all of their shares in the Company to the
Purchaser upon the terms and conditions of this share purchase and transfer
agreement. The Purchaser intends to acquire the complete shareholding in the
Company. The Parties further intend to amend and completely restate the
agreement governing the legal relationship of the partners in the JV Partnership
(the “Partnership Agreement”) (such actions, together with the Carve-Out, the
“Transaction”).

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 10/57

 

--------------------------------------------------------------------------------

 

 

Now, therefore, the Sellers and the Purchaser agree as follows (the
“Agreement”):

 

Section 1
Legal Status

 

1.1

The Company is a limited liability company duly organised under German law. The
share capital (Stammkapital) of the Company amounts to DEM 120,000. According to
the latest list of shareholders registered with the commercial register
(Handelsregister) and attached for identification purposes (zu
Identifizierungszwecken) as Exhibit  1.1 , the share capital is divided in the
following shares (Geschäftsanteile), all of which are held by the Sellers as
follows:

 

 

(i)

JL holds one share in the nominal amount (Nennbetrag) of DEM 60,000 (no. 1 in
the list of shareholders),

 

 

(ii)

DF holds one share in the nominal amount of DEM 30,000 (no. 2 in the list of
shareholders), and

 

 

(iii)

RB holds one share in the nominal amount of DEM 30,000 (no. 3 in the list of
shareholders)

 

(collectively the “Shares”).

 

The term Shares includes all shares in the Company, irrespective of whether or
not their numbers and nominal amounts or whether the aggregate amount of the
registered share capital of the Company correspond to the aforementioned
details. No objection (Widerspruch) against the list of shareholders has been
entered into the commercial register.

 

1.2

The Company is the sole shareholder in KUMATEC Components GmbH with registered
seat in Neuhaus-Schierschnitz, registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Jena under HRB 509751 (the
“Subsidiary”).

 

1.3

The Company further holds a limited partnership interest (Kommanditbeteiligung)
and a capital participation (Kapitalanteil) in the JV Partnership in an amount
of EUR 500.00, representing a participation in the total partnership capital of
the JV Partnership of 50% (the “Company Partnership Interest”). The remaining
limited partnership interest in the JV Partnership is and/or will be held as
described in Preamble (D). The JV Partnership is the sole shareholder of its
general partner (Komplementär) Hydrogen Verwaltungs-GmbH, with registered seat
in Neuhaus-Schierschnitz, registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Jena under HRB 514325 (the
“General Partner”, and collectively with the Company, the Subsidiary and the JV
Partnership the “Group Companies”).

 

1.4

Except as set out under Sections 1.2 and 1.3, the Group Companies do not hold
(directly or indirectly) any shares, interests and/or voting rights in other
companies, partnerships or similar undertakings.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 11/57

 

--------------------------------------------------------------------------------

 

 

Section 2
Sale and Assignment of the Shares

 

2.1

The Sellers - each individually with regard to the relevant Shares held by them
only - hereby sell the Shares to the Purchaser free and clear of any Liens (as
defined under Section 9.1.3). The Purchaser hereby accepts such sale.

 

2.2

The sale of the Shares shall have economic effect (wirtschaftliche Wirkung) as
of 31 December 2016, 24:00 CET (the “Effective Date”) and shall include any and
all rights pertaining to the Shares, including the rights to all profits of the
Company for the period after the Effective Date. However, the Parties are in
agreement that no Leakage (other than the Permitted Leakage) has occurred after
the Effective Date.

 

2.3

The Sellers - each individually with regard to the relevant Shares held by them
only - hereby assign (abtreten) the Shares to the Purchaser and the Purchaser
hereby accepts such assignment of the Shares. The assignment of the Shares shall
include all ancillary rights and claims pertaining to the Shares. The
aforementioned assignment shall be subject to the conditions precedent of (i)
the fulfilment and/or waiver of the Closing Conditions and (ii) the payment of
the Closing Payment according to Section 3.3, such condition being irrefutably
presumed to have been satisfied once the Sellers have signed a confirmation of
receipt (the “Confirmation of Receipt”) substantially in the form as attached
hereto as Exhibit 2.3 .

 

2.4

The shareholder’s meeting of the Company has approved the sale and transfer of
the Shares by resolution dated 27 March 2018. A copy of such shareholders’
resolution is attached for identification purposes (zu Identifizierungszwecken)
as Exhibit  2.4 .

 

2.5

The Sellers’ spouses have granted their consent to the conclusion and
consummation of this Agreement by declarations dated 22/26 March 2018. Copies of
such declarations are attached hereto for identification purposes (zu
Identifizierungszwecken) as Exhibit  2.5 .

 

Section 3
Purchase Price

 

3.1

The aggregate purchase price for the Shares (the “Purchase Price”) shall
be EUR 12,500,000 (in words: twelve million five hundred thousand Euros).

 

3.2

The Purchase Price shall be allocated amongst the Sellers pro rata to their
shareholding in the Company inter se immediately prior to Closing, i.e. a
portion of 50% of the Purchase Price shall be allocated to JL and a portion of
25% of the Purchase Price shall be allocated to each of DF and RB.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 12/57

 

--------------------------------------------------------------------------------

 

 

3.3

The Purchase Price less (i) an amount of EUR 1,000,000 (in words: one million
Euros) (“Holdback Amount”) and (ii) an amount of EUR 1,500,000 (in words: one
million five hundred thousand Euros) (“Deferred Amount”) shall become due and
payable on the Scheduled Closing Date according to Section 6.1 (v) (the “Closing
Payment”) and shall be allocated amongst the Sellers in accordance with Section
3.2.

 

3.4

The Holdback Amount shall serve as security for the Purchaser’s claims against
the Sellers under or in connection with this Agreement and shall be distributed
to the Sellers as follows:

 

3.4.1

The Holdback Amount shall be released to the Sellers if and to the extent no
claims have been raised in writing by the Purchaser pursuant to or in connection
with this Agreement within 12 (twelve) months following the Closing Date (the
“Holdback Period”).

 

3.4.2

In case the Purchaser raises a claim under or in connection with this Agreement
within the Holdback Period against any of the Sellers that entitles the
Purchaser to indemnification or other payments, the Purchaser shall not be
obliged to release the corresponding part of the Holdback Amount and shall be
entitled to ultimately retain and use for its own purposes the relevant portion
of the Holdback Amount (i) upon receipt of a court decision confirming such
claim or (ii) as agreed with the Sellers.

 

3.4.3

If and to the extent a claim has been raised by the Purchaser in writing within
the Holdback Period but is not raised in court within three (3) months after the
expiry of the Holdback Period, the part of the Holdback Amount which has not
been further pursued in court shall be released to the Sellers provided that (i)
the Holdback Period has expired and (ii) such part may not be held back in
relation to a different claim, in each case unless agreed otherwise with the
Sellers.

 

3.4.4

If and to the extent a claim has been raised by the Purchaser and a court
decision finally and irrevocably rejects such claim in whole or in part, a
corresponding part of the Holdback Amount that reflects such rejection shall be
released to the Sellers, provided that (i) the Holdback Period has expired and
(ii) such part may not be held back in relation to a different claim.

 

3.4.5

Any distribution of the Holdback Amount and/or parts thereof shall be allocated
amongst the Sellers pursuant to Section 3.2. For the avoidance of doubt, the
Holdback Amount shall not bear interest, and no accrued interest (if any) shall
be distributed to the Sellers.

 

3.5

Subject to the occurrence of the Closing Date, the Deferred Amount shall become
due and payable in three instalments as follows, whereas the Parties agree that
such payment mechanism is intended to ensure that the Sellers (through their
fully owned Founder OHG) are in a position to procure the fulfilment of the
contribution obligations of the Founder OHG under the Partnership Agreement:

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 13/57

 

--------------------------------------------------------------------------------

 

 

3.5.1

On the later of (i) 02 May 2018 and (ii) the Closing Date, a first instalment of
EUR 500,000 (in words: five hundred thousand Euros) shall be paid by the
Purchaser or an Affiliate of the Purchaser directly to the JV Partnership. The
Parties agree that such payment shall be (i) a payment on behalf of and for the
account of the Sellers to the Founder OHG and (ii) a payment on behalf of the
Founder OHG to the JV Partnership and shall be booked into the capital accounts
of the Founder OHG at the JV Partnership as set forth in section 5.4 of the
Partnership Agreement (which shall be concluded with effect as of the Closing
Date in the form to be finally negotiated prior to the Closing Date; in
particular the reference to section 5.4 might change);

 

3.5.2

On 02 May 2019, a second instalment of EUR 500,000 (in words: five hundred
thousand Euros) shall be paid by the Purchaser or an Affiliate of the Purchaser
directly to the JV Partnership. The Parties agree that such payment shall be (i)
a payment on behalf of and for the account of the Sellers to the Founder OHG and
(ii) a payment on behalf of the Founder OHG to the JV Partnership and shall be
booked into the capital accounts of the Founder OHG at the JV Partnership as set
forth in section 5.4 of the Partnership Agreement (which shall be concluded with
effect as of the Closing Date in the form to be finally negotiated prior to the
Closing Date; in particular the reference to section 5.4 might change);

 

3.5.3

On 02 May 2020, a third instalment of EUR 500,000 (in words: five hundred
thousand Euros) shall be paid by the Purchaser or an Affiliate of the Purchaser
directly to the JV Partnership. The Parties agree that such payment shall be (i)
a payment on behalf of and for the account of the Sellers to the Founder OHG and
(ii) a payment on behalf of the Founder OHG to the JV Partnership and shall be
booked into the capital accounts of the Founder OHG at the JV Partnership as set
forth in section 5.4 of the Partnership Agreement (which shall be concluded with
effect as of the Closing Date in the form to be finally negotiated prior to the
Closing Date; in particular the reference to section 5.4 might change).

 

3.6

Unless otherwise provided in this Agreement, the following shall apply regarding
payments by the Purchaser and the Sellers:

 

3.6.1

Subject to Section 3.5 above, all payments by the Purchaser to the Sellers shall
be made to the following bank accounts of the Sellers (the “Sellers’ Accounts”):

 

 

(i)

Payments to JL shall be made to the bank account
at xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx);

 

 

(ii)

Payments to DF shall be made to the bank account at
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx); and

 

 

(iii)

Payments to RB shall be made to the bank account at
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx).

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 14/57

 

--------------------------------------------------------------------------------

 

 

3.6.2

All payments by the Sellers to the Purchaser shall be made to the account of the
Purchaser at Commerzbank xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx (the
“Purchaser’s Account”).

 

3.6.3

Any payment shall be deemed made as soon as it has been credited to the account
of the recipient. All payments shall be made free and clear of any costs and
charges for the recipient (except for charges of the receiving bank, which shall
be borne by the relevant account holder).

 

Section 4
No Leakage

 

4.1

The Sellers hereby (i) guarantee to the Purchaser in each case by way of an
independent and separate guarantee (selbstständiges und eigenständiges
Garantieversprechen) in accordance with section 311 para. 1 of the German Civil
Code that no Leakage has occurred during the period from and including the
Effective Date until and including the Signing Date and (ii) undertake and
covenant to the Purchaser that no Leakage will occur during the Period from the
Signing Date until and including the Closing Date (the period from the Effective
Date until the Closing Date the “Locked Box Period”).

 

4.2

Should a Leakage nevertheless have occurred or occur during the Locked Box
Period, the Sellers shall notify the Purchaser without undue delay of such
Leakage and shall reimburse to the Purchaser or, at the election of the
Purchaser, the relevant Group Company, the amount of such Leakage on a
Euro-for-Euro basis. Claims under this Section 4.2 shall, in deviation from the
statutory provisions, be time-barred 12 (twelve) months after the Closing Date.
Section 11.9 shall apply accordingly.

 

4.3

“Leakage” shall mean any payment or benefit (in money or in kind) or asset
transfer or disposal made, granted, promised or having become due during the
Locked Box Period by or for the account of a Group Company to (i) a Seller, (ii)
an Affiliate of a Seller (for the avoidance of doubt, other than the Group
Companies), or (iii) a relative of a Seller within the meaning of section 15 of
the German Tax Code (Abgabenordnung, AO), in particular distributions in cash or
in kind (either as a dividend, a distribution of reserve or otherwise),
repayments of equity of any form, costs or bonuses or other form of ex gratia
awards or payments in connection with the transactions contemplated hereunder,
the conclusion and/or completion of any non-arm’s length agreements, assumptions
of liabilities, guarantees, letters of comfort or similar instruments securing
any indebtedness or other obligation as well as and waivers of claims by a Group
Company, in each case in relation to any of the aforesaid persons or entities,
and in each case other than a Permitted Leakage.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 15/57

 

--------------------------------------------------------------------------------

 

 

4.4

“Permitted Leakage” shall mean (i) any Leakage set forth in Exhibit  4.4 and
(ii) with regard to the period after the Signing Date any Leakage which has been
approved in writing by the Purchaser in advance.

 

Section 5
Closing Conditions

 

5.1

In this Agreement, each of the following events is defined as a “Closing
Condition”:

 

5.1.1

The legal merger control prohibition (Vollzugsverbot) (in accordance with the
German Act against Restraint of Competition (Gesetz gegen
Wettbewerbsbeschränkungen, GWB)) regarding the transaction contemplated under
this Agreement has ceased to apply (weggefallen).

 

5.1.2

The transactions contemplated by and in connection with this Agreement can be
lawfully consummated; in particular, there are no orders, judgments, injunctions
or similar acts, which would prevent the lawful consummation.

 

5.1.3

Since the Effective Date no event, situation, circumstance, effect or change
(each a “Change”) has occurred that individually or collectively with any other
Change has or could reasonably be expected to have a negative impact on the
assets and/or liabilities (Vermögenslage), financial condition (Finanzlage), the
business, operations, operational results (Ertragslage) of any of the Group
Companies amounting to more than EUR 2,000,000 (in words: two million Euros) and
which, to the extent curable, had not been cured until the Closing Date (such a
Change, a “Material Adverse Change”).

 

A Material Adverse Change shall not include any effect resulting from

 

 

(i)

any Change in general economic, business or industry conditions (including
general developments of capital and financial markets or currency exchange
rates), or any Change in local, regional, national or international conditions
generally affecting the industry in which any of the Group Companies operates,
unless such Change has an impact on the Group Companies that is grossly
disproportionate to the impact on other businesses operating in that industry;

 

 

(ii)

any Change in applicable laws, GAAP or other applicable accounting standards or
interpretations thereof generally affecting the industry in which any of the
Group Companies operates;

 

 

(iii)

actions of the customers and/or suppliers of the Group Companies as a result of
the transactions contemplated by this Agreement;

 

 

(iv)

any existing Change with respect to which the Purchaser has positive knowledge
as of the date of this Agreement.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 16/57

 

--------------------------------------------------------------------------------

 

 

5.1.4

The statements made in Section 1 above and Sections 9.1.3 and 9.1.8 below are
still correct on the Closing Date.

 

5.1.5

The negotiations as regards the Partnership Agreement (including all Annexes
thereto) pursuant to Section 16.1 have been completed and as a result thereof
the final version of the Partnership Agreement (including all Annexes thereto)
has been duly executed by the Sellers, the Company and the Founder OHG with the
consent of the Purchaser and with effect as from the Closing Date.

 

5.2

Each Party shall inform the other Parties in each case of the satisfaction of a
Closing Condition without undue delay (unverzüglich) after having obtained
knowledge thereof.

 

5.3

The Purchaser may waive in whole or in part, by notice to the Sellers, the
satisfaction of the Closing Conditions listed in Section 5.1 (except the Closing
Condition under Section 5.1.1) and the receipt of written evidence of the
satisfaction of any or all of the Closing Conditions in Section 5.1. If the
Purchaser waives the satisfaction of a Closing Condition, such Closing Condition
shall be deemed to have been satisfied only with regard to Sections 5.4 and 5.5
and such waiver shall be without prejudice to all other claims and rights of the
Parties under this Agreement which shall remain unaffected by any waiver under
this Section 5.3.

 

5.4

If the Closing Condition set forth under Section 5.1.5 has not been fully
satisfied within three months after the Signing Date, the Purchaser shall be
entitled to rescind (zurücktreten) this Agreement by notice to Sellers according
to Section 7 with effect for and against all Parties to this Agreement. If the
Closing Condition set forth under Section 5.1.1 (Merger Clearance) has not been
fully satisfied within three months after the Signing Date, each Party (however,
the Sellers only jointly) shall be entitled to rescind (zurücktreten) this
Agreement by notice to the respective other Parties according to Section 7 with
effect for and against all Parties to this Agreement. After a Closing Condition
has been satisfied and the Purchaser (or the Sellers) has been informed thereof
according to Section 5.2, a rescission due to its late satisfaction may no
longer be declared. The right to rescind according to this Section 5.4 shall
furthermore be excluded if the non-satisfaction of the Closing Condition is the
result of actions or omissions of the respective rescinding Party.

 

5.5

A Party that is obliged to contribute to the satisfaction of a Closing Condition
can assert the satisfaction of such Closing Condition against the other Party
only after it has provided evidence of the satisfaction of such Closing
Condition to such Party pursuant to Section 5.2. If the Closing Conditions set
forth in Section 5.1.1 and Section 5.1.5 are satisfied at the latest on the 20th
day of a calendar month (“Closing Month”) or between the 20th day and the last
day of the month preceding the Closing Month, “Scheduled Closing Date” shall
mean the last Business Day of the Closing Month. The Parties may agree on
another day as Scheduled Closing Date.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 17/57

 

--------------------------------------------------------------------------------

 

 

Section 6
Closing Actions

 

6.1

On the Scheduled Closing Date at 10 am (CET) at the business premises of Noerr
LLP at Börsenstraße 1, 60313 Frankfurt am Main, unless the Parties have agreed
on another time and/or location, the Parties shall take the following actions
(the “Closing Actions”) in the following order:

 

 

(i)

The Sellers shall confirm that the Closing Conditions set forth under Sections
through 5.1.4 are fulfilled as of the Closing Date;

 

 

(ii)

the Sellers shall deliver to the Purchaser an executed original of the
Partnership Agreement (including all of its Annexes) between the Sellers, the
Founder OHG and the Company as negotiated pursuant to Section 16.1 and effective
as of the Closing Date;

 

 

(iii)

the Sellers shall deliver to the Purchaser an executed original of the fully
restated managing director service agreement between JL and the Company as
negotiated pursuant to Section 16.3;

 

 

(iv)

Each of DF and RB shall deliver to the Purchaser (i) an executed original of a
resignation declaration by which they duly resign from their office as managing
directors of the Company and the Subsidiary with effect as of the Closing Date
and confirm that they have no outstanding claims against the Company and the
Subsidiary which relate to the period prior to the Closing Date and (ii)
executed originals of the duly executed employment agreements between the
Company and DF and the Company or the Subsidiary and RB pursuant to Section
16.2;

 

 

(v)

the Purchaser shall transfer the Closing Payment to the Sellers’ Accounts
pursuant to Section 3.3;

        (vi) the Sellers shall sign the Confirmation of Receipt and hand it over
to the Purchaser;

   

 

(vii)

the Sellers shall grant a power of attorney to the Purchaser – substantially in
the form of Exhibit 6.1 (vii) – to exercise all shareholders’ rights connected
to the Shares fully and without restriction;

 

 

(viii)

the Purchaser and the Sellers shall sign the Closing Protocol (“Closing
Protocol”) substantially in the form of Exhibit 6.1 (viii) . Both the Sellers
and the Purchaser shall receive a copy of the signed Closing Protocol.

 

No Party shall be obliged to perform a Closing Action, unless the other Party
has performed all preceding Closing Actions it is obligated to perform.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 18/57

 

--------------------------------------------------------------------------------

 

 

6.2

The Purchaser shall send to the acting notary (by courier, e-mail or fax) a copy
of the signed Confirmation of Receipt immediately after the signing of the
document. The acting notary shall not be obliged to verify the authenticity of
the Sellers’ signatures in the Confirmation of Receipt. The Parties hereby
instruct the acting notary to attach the copy of the Confirmation of Receipt
received by him to this deed as well as to file an updated list of shareholders
of the Company immediately upon receipt of the copy of the Confirmation of
Receipt and provide the Company with a copy of such updated list of
shareholders.

 

6.3

The Purchaser shall be entitled, by declaration to the Sellers, to waive the
performance of the Closing Actions listed in Section 6.1 (i) through (iv) and
(vi) through (vii), without its claims and other rights under this Agreement
being affected by this waiver. To the extent that the Purchaser waives the
performance of a Closing Action, such Closing Action shall be deemed to have
been performed only with regard to Section 6.4, 6.5 and Section 6.6.

 

6.4

If the Purchaser or any of the Sellers fail to perform a Closing Action which
they were obliged to perform on the Scheduled Closing Date, the respective other
Parties shall be entitled to reschedule the Scheduled Closing Date to a date
between (in each case including) the fifth and the tenth Business Day after the
original Scheduled Closing Date. The Parties may also agree on another date or
another procedure; Section 24 shall apply mutatis mutandis.

 

6.5

If the Purchaser or the Sellers have determined a new date as the Scheduled
Closing Date pursuant to Section 6.4 and the respective other Parties once again
fail to perform a Closing Action which they were obligated to perform on such
date, the Party which has determined such new date as the Scheduled Closing Date
shall be entitled to withdraw from this Agreement according to Section 7 by
notice to the respective other Parties.

 

6.6

The day on which the last Closing Action has been performed shall be the
“Closing Date”.

 

Section 7
Legal Consequences of a Rescission

 

7.1

If the Purchaser rescinds this Agreement according to Section 5.4 in conjunction
with Section 5.1.4, the Sellers shall be obliged to pay lump sum damages
(pauschaler Schadensersatz) in the amount of EUR 150,000 to the Purchaser to
compensate the Purchaser for all costs and expenses incurred in connection with
the preparation, negotiation and the notarisation of this Agreement. The
Purchaser’s right to claim compensation for damages exceeding the lump sum shall
remain unaffected.

 

7.2

In the event of a rescission, the provisions set out in Section 18 to Section
20, Section 22 and Section 23 shall continue to be effective; the rescission
shall furthermore not affect any claims for costs and damages arising from the
infringement of obligations under this Agreement. No Party can derive any other
rights or claims from this Agreement.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 19/57

 

--------------------------------------------------------------------------------

 

 

7.3

To the extent legally permitted, no Party is entitled to rescind this Agreement
after the Closing Date.

 

Section 8
Merger Control Filing

 

8.1

The Parties agree that the Purchaser shall submit to the competent cartel
authorities the necessary merger control filings of the proposed concentration
set out in this Agreement. The Sellers already transferred information from
their side for the merger control filing to the Purchaser and shall provide the
Purchaser with any other information requested by the Purchaser for the
preparation of such filing in good time and in complete and accurate form.

 

8.2

The Purchaser shall be obliged to submit the necessary merger control
applications to the competent cartel authorities without undue delay and latest
10 (ten) Business Days following the Signing Date. The Purchaser will use
reasonable efforts to comply with all deadlines stated by the cartel authorities
and to take all measures necessary within the proceedings without undue delay.
If this requires the Sellers’ support, the Sellers will ensure that the
necessary measures are taken.

 

8.3

If one or more of the cartel authorities prohibit the merger, or grant clearance
only under conditions (Bedingungen oder Auflagen), the Purchaser may within two
weeks from receipt of the decision of the cartel authorities rescind this
Agreement by notice to the Sellers with effect for and against all Parties to
this Agreement. Prior to a rescission, the Purchaser, consulting with the
Sellers, shall analyse whether the transaction contemplated under this Agreement
can be conducted in compliance with the conditions stipulated or implemented in
a modified manner, or whether the Parties shall take legal action against the
prohibition or – if applicable – against any conditions stipulated, without
being obliged to do so.

 

Section 9
Sellers’ Guarantees

 

The Sellers hereby guarantee to the Purchaser in each case by way of an
independent and separate guarantee (selbstständiges und eigenständiges
Garantieversprechen) in accordance with section 311 para. 1 of the German Civil
Code that the statements contained in Section 9.1 to Section 9.18 (the “Sellers’
Guarantees”) are true and correct (zutreffend) as of the date of the signing and
notarisation of this Agreement (the “Signing Date”) and with regard to the
statements in Sections 9.1, 9.5.2 and 9.11, as well as of the Closing Date, or
such other date provided for explicitly in a Sellers’ Guarantee. The Sellers’
Guarantees are neither quality guarantees concerning the subject matter of the
purchase (Beschaffenheitsgarantie) within the meaning of sections 443, 444
German Civil Code nor agreements as to quality (Beschaffenheitsvereinbarung)
within the meaning of section 434 para. 1 sentence 1 German Civil Code.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 20/57

 

--------------------------------------------------------------------------------

 

 

9.1

Corporate issues

 

9.1.1

The statements made in Section 1 regarding the Group Companies are correct in
every respect. The Group Companies are duly established under German law. They
validly exist as trading entities and each has its center of administration
(Verwaltungssitz) in Germany. Each of the Group Companies was and is entitled to
continue to carry on its business without restriction.

 

9.1.2

The Shares in the Company, the shares in the Subsidiary, the Company Partnership
Interest and the shares in the General Partner are lawfully established, fully
(Company, JV Partnership and General Partner) and half (Subsidiary) paid-up, not
liable for additional contributions (keine Nachschusspflicht) and no repayments
or refunds in whole or in part, neither openly nor concealed have been made, nor
have the Shares in the Company, the Company Partnership Interest, the shares in
the General Partner and the shares in the Subsidiary been reduced or impaired by
losses or drawings (Entnahmen). No transfers or other actions occurred with
regard to the Shares which have not been entered in the list of shareholders
attached as Exhibit 1.1. All applicable provisions under applicable law and
articles of association regarding the increase and decrease of the registered
share capital or partnership capital of the Group Companies have been duly
observed; no concealed contributions in kind (verdeckte Sacheinlagen) have been
made into the Group Companies.

 

9.1.3

The Sellers hold undivided and unrestricted title to the Shares as set forth in
Section 1. The Company holds undivided and unrestricted title to all shares in
the Subsidiary and the Company Partnership Interest and the JV Partnership holds
undivided and unrestricted title to all shares in the General Partner (all
shares in the Subsidiary, the Company Partnership Interest and the shares in the
General Partner jointly with the Shares the “Group Participations”). The Group
Participations are free of any claims, rights and privileges of third parties
and the Sellers may freely dispose of the Group Participations (directly or
indirectly) without any limitations and restrictions. In particular, neither
liens, security interests, usage rights, fiduciary relationships or similar
rights, nor conversion rights, call options, pre-emption rights or option rights
or similar purchase options of third parties exist, including rights regarding
the issuance of new shares or regarding the granting of voting rights (jointly
“Liens”). There are no agreements or obligations as to the granting of such
rights to third parties, and no third party has asserted any such claims.

 

9.1.4

The Group Participations have the full voting rights according to the percentage
of participation in the share capital or partnership capital of each Group
Company, as the case may be; no preclusion of voting rights
(Stimmrechtsausschlüsse), voting trust agreements (Stimmrechtsbindungen) or any
other limitations of voting rights exist.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 21/57

 

--------------------------------------------------------------------------------

 

 

9.1.5

None of the Group Companies is obligated to purchase or dispose of a company in
whole or in part or of participations of any kind; no preliminary contract
(Vorvertrag) or other declaration of intent exists in such regard.

 

9.1.6

None of the Group Companies is a party to a cash-pool agreement. No silent
partnership agreement (stille Beteiligung), loan with profit participation
(partiarisches Darlehen), usufructuary right (Nießbrauchrecht),
sub-participation, participation right (Genussrechte) or similar legal
relationship exists, which provides for or grants a participation in profit,
turnover or the remaining assets after liquidation of one of the Group
Companies.

 

9.1.7

Except as disclosed in Exhibit  9.1.7, none of the Group Companies is party to
an agreement, in particular a loan agreement or other obligations with the
Sellers, a company affiliated with the Sellers according to section 15 of the
German Stock Corporation Act (Aktiengesetz, AktG), a person with close
connections to the Sellers according to section 138 of the German Insolvency Act
(Insolvenzordnung, InsO) or a company affiliated with a person with close
connections to the Sellers (each an “Affiliate”, and the aforementioned
individuals jointly the “Sellers’ Group”).

 

9.1.8

No insolvency proceeding has been filed for or commenced with regard to the
assets of the Sellers, any of the Group Companies and no legal proceedings or
other enforcement measures (Zwangsvollstreckungsmaßnahmen) have been filed for
or initiated with regard to any property or other assets of the Sellers or any
of the Group Companies. Neither the Sellers nor any of the Group Companies is
over-indebted (überschuldet), illiquid (zahlungsunfähig), has ceased or
suspended payments (Zahlungen eingestellt) or entered into debt settlement
arrangements (Schuldenbereinigungsabkommen) or similar agreements with
creditors. No circumstances exist under which the commencement of insolvency or
similar proceedings or an insolvency or similar challenge to this Agreement
(Insolvenz- oder sonstige Anfechtung) would be justified or probable.

 

9.1.9

Exhibit  9.1.9 contains copies of the articles of association and excerpts from
the commercial registers of the Group Companies. Such articles of association
are valid and in full force and effect. Except as disclosed in Preamble (D),
Exhibit 9.1.9 reflects all facts and information that require registration to
the competent commercial registers as well as any other relevant corporate
information with respect to the aforementioned companies; no additional articles
of association or other shareholders’ agreements exist.

 

9.1.10

None of the Group Companies has a supervisory board, advisory board,
administrative board or any similar corporate body, except as provided for in
the Partnership Agreement. None of the Group Companies is bound by any workers´
co-determination (Arbeitnehmermitbestimmung).

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 22/57

 

--------------------------------------------------------------------------------

 

 

9.1.11

Any mandatory notification requirements with regard to the Group Participations
have been duly complied with within the proper time, in particular under section
16 of the German Limited Liability Company Law (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung, GmbHG) (including its version before
the implementation of the German Act to Modernise the Law Governing Private
Limited Companies and to Combat Abuses (Gesetz zur Modernisierung des
GmbH-Rechts und zur Bekämpfung von Missbräuchen (MoMiG)).

 

9.2

Financial Statements

 

9.2.1

Exhibit  9.2.1 contains complete and accurate copies of (i) the financial
statements of the Company and the Subsidiary, each including notes (Anhang) for
the business years ending 31 December 2014, 31 December 2015 and 31 December
2016 (jointly the “Financial Statements”) and (ii) management accounts of the
Company and the Subsidiary as per 28 February 2018 (the “Management Accounts”).

 

9.2.2

The Financial Statements and the Management Accounts are consistent with the
accounting records (Buchhaltungsunterlagen) and the business documents
(Geschäftspapiere) of the Company and the Subsidiary and have been prepared in
accordance with any applicable laws and regulations and generally accepted
accounting principles.

 

9.2.3

With regard to the preparation of the Financial Statements the valuation of
balance sheet items (Bilanzansätze) has been determined using generally accepted
accounting and valuation principles, and has been carried forward applying
legally permitted accounting and valuation principles consistent with the last
balance sheet dates, unless otherwise reported in the notes of the respective
Financial Statement. The options with regard to the inclusion of items in the
financial statements (Bilanzierungswahlrecht) as well as to the election of a
valuation (Bewertungswahlrecht) have been exercised consistently with past
practice, unless otherwise reported in the notes of the respective Financial
Statement.

 

9.2.4

To the Sellers´ Best Knowledge the Financial Statements give in all materiel
respects a true and fair view (ein den tatsächlichen Verhältnissen
entsprechendes Bild vermitteln) of the assets and liabilities (Vermögenslage),
the financial condition (Finanzlage) and the operational results (Ertragslage)
of the Company and the Subsidiary for the respective periods and at the
respective balance sheet date. To the Sellers´ Best Knowledge the Management
Accounts have been prepared on the basis of the accounting records and business
documents of the Company and the Subsidiary with the standard care of a prudent
merchant (mit der Sorgfalt des ordentlichen Kaufmanns).

 

9.2.5

All accounting documents (Buchführungsunterlagen) of the Group Companies are up
to date, available and have been prepared and maintained in accordance with the
applicable laws and generally accepted accounting principles.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 23/57

 

--------------------------------------------------------------------------------

 

 

9.3

Fixed Assets and Current Assets

 

9.3.1

The Group Companies are the legal and/or economic owners (rechtliche und/oder
wirtschaftliche Eigentümer) of all fixed and current assets (Anlagevermögen und
Umlaufvermögen) capitalised in the financial statements ending 31 December 2016
or acquired after the balance sheet date (the “Assets”), unless any such Asset
has been disposed of after the Effective Date in the ordinary course of business
of such Group Company, provided that the Parties acknowledge that the Assets of
the Hydrogen Business are held by the JV Partnership as of the completion of the
Carve-Out. Except as set forth in Exhibit 9.3.1, the Assets are not encumbered
with any liens, pledges or other encumbrances or rights of repossession
(Herausgabeansprüche) in favour of third parties except for rights of retention
of title (Eigentumsvorbehalte), liens, statutory liens (gesetzliche Pfandrechte)
or other security rights in favour of customers, suppliers, landlords, carriers
and the like created in the ordinary course of business by the relevant Group
Company in the balance sheet of which such Assets are to be shown.

 

9.3.2

Considering their age, use and book value all assets owned by the Group
Companies (including all Assets pertaining to the Hydrogen Business) are in a
serviceable and/or usable condition, have been treated carefully and properly
and all required maintenance has been conducted. No investments or material
capital expenditures have been deferred within the Group Companies. All movable
assets (bewegliche Vermögensgegenstände) – including inventories (Vorräte) –
which are necessary to conduct the respective business to the extent and in the
manner as presently conducted are available to the respective Group Companies.

 

9.4

Liabilities

 

Exhibit  9.4 contains a complete and accurate list of all existing loans and
financing agreements of the Group Companies as of the last Business Day before
the Signing Date, detailing the outstanding principal, interest rate and
repayment date.

 

9.5

IP Rights, Software, IT and Data Protection

 

9.5.1

For the purpose of this Agreement, “IP Rights” shall mean any and/or all
registered or unregistered intellectual property rights, including but not
limited to patents (Patente), utility models (Gebrauchsmuster), designs
(Designs), trademarks (Marken) and commercial designations (geschäftliche
Bezeichnungen), all including respective applications for intellectual property
rights, licenses to intellectual property rights including any rights deriving
from license agreements, database rights, rights to use, copy and exploit
copyrights (urheberrechtliche Nutzungs-, Vervielfältigungs- und
Verwertungsrechte) and related rights (verwandte Schutzrechte) as well as
know-how, internet domain names, web pages, websites and related content, social
media accounts with social media companies and the content found thereon and
related thereto.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 24/57

 

--------------------------------------------------------------------------------

 

 

9.5.2

To the Sellers’ Best Knowledge the Group Companies are the legal and lawful
owners of all IP Rights necessary for the continued conduct of their businesses
in compliance with the law to the extent and in the manner presently conducted
(the “Necessary IP Rights”).

 

9.5.3

The Necessary IP Rights

 

 

(i)

are to the Sellers’ Best Knowledge all available to the relevant Group Companies
without limitations, in particular no third party rights or similar claims exist
with regard to a Necessary IP Right which might potentially adversely affect the
business operations of the relevant Group Company to the extent and in the
manner presently conducted;

 

 

(ii)

are to the Sellers’ Best Knowledge all legally valid and effective, in
particular no Necessary IP Right has been challenged by a third party, and there
is neither an indication that such challenge might arise, nor is there any other
risk of the extinction or the invalidation of a Necessary IP Right except as
listed in Exhibit 9.5.3 (ii) ;

 

 

(iii)

to the Sellers’ Best Knowledge are not being infringed by third parties, and to
the Sellers’ Best Knowledge, there is no indication that there is a risk of such
an infringement.

 

9.5.4

Exhibit  9.5.4 contains a complete and accurate list as of the date mentioned in
the Exhibit of all IP Rights which are currently owned by any of the Group
Companies or for which applications are pending (the “Owned IP Rights”) and
which can be registered, specifying completely and accurately the date of the
registration or application, the identification of the right as well as the
jurisdictions under which the Owned IP Right is registered. With regard to the
Owned IP Rights, all due fees have been paid and all actions necessary for their
maintenance have been undertaken completely and in good time.

 

9.5.5

To the Sellers’ Best Knowledge the Owned IP Rights, their use or the business
conducted by the Group Companies do not violate or infringe any IP Rights of
third parties. No infringement, to the Sellers’ Best Knowledge, has been
asserted by a third party.

 

9.5.6

The Group Companies have entered into valid agreements with all Employees,
advisors and other third parties, who are or have been employed with one of the
Group Companies in the area of research, software development or product
development, marketing, layout or product design, or in similar areas (the
“Developers”), under which all rights, which are essential for the operation of
the Group Companies, pass to the relevant Group Company which the Developer may
be entitled to with regard to an IP Right developed in connection with his/her
activity for or in the course of the business of the relevant Group Company. No
Developer is entitled to a right or claim of any kind against any of the Group
Companies on the basis of the German Law on Employee Inventions (Gesetz über
Arbeitnehmererfindungen, ArbnErfG) or on any other basis.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 25/57

 

--------------------------------------------------------------------------------

 

 

9.5.7

The Group Companies lawfully use any software and own, except in the case of
sole in-house developments, licenses which comply with the actual usage of such
software in quality and quantity. In particular with regard to the development
of orders (development of individual software by third parties), the proprietary
usage and exploitation rights have been contractually transferred to the
relevant Group Companies with full legal effect and to a sufficient extent.

 

9.5.8

With the exception of standard software, Exhibit  9.5.8 contains a complete and
accurate list of all IP Rights licensed to any of the Group Companies by a third
party. With regard to the IP Rights listed in Exhibit 9.5.8 (as well as
regarding standard software) no termination rights of the licensor exist as a
consequence of the conclusion or implementation of this Agreement.

 

9.5.9

Exhibit  9.5.9 contains a complete and accurate list of all Owned IP Rights any
of the Group Companies licensed to a third party.

 

9.5.10

Except as disclosed in Exhibit  9.5.10, the Group Companies own, or have
lawfully and in due form leased or rented, or have been licensed for at least
twelve months from the Closing Date the complete hardware, communication
systems, networks and other information technology, which is needed by the Group
Companies to carry on their business operations to the extent and in the manner
presently conducted (“IT”), or the Group Companies are entitled to use such IT
to an unlimited extent based on other arrangements for at least twelve months
from the Closing Date. The IT is in considering their age, use and book value in
sound and serviceable condition allowing the Group Companies to conduct their
business operations to the extent and in the manner presently conducted for a
term of at least twelve months. To the Sellers’ Best Knowledge, the Group
Companies have taken reasonable measures for external data backup (externe
Datensicherung), which in the event of a breakdown or a disruption of the IT
allows the uninterrupted and unrestricted continuation of the business
operations of the Group Companies.

 

9.5.11

To the Sellers’ Best Knowledge the Group Companies have taken all appropriate
actions necessary to protect all their operational and business secrets from
unauthorised access by a third party.

 

9.5.12

To the Sellers’ Best Knowledge every Group Company collects, processes, saves
and protects personal data of every kind, in particular that of employees and
customers in accordance with data protection regulations. None of the Group
Companies has processed or passed on any such data without the required consent
granted in due form by the person concerned or without the existence of a
statutory authorisation in connection with the operational Business of the Group
Companies.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 26/57

 

--------------------------------------------------------------------------------

 

 

9.5.13

To the extent required by law, each of Company and the Subsidiary have appointed
an internal data protection supervisor (Datenschutzbeauftragte) or has reported
its data processing to the competent supervising authority for data protection
(datenschutzrechtliche Aufsichtsbehörde).

 

9.6

Business Premises and Operational Areas, Real Property

 

9.6.1

Exhibit  9.6.1 contains a complete and accurate list of the real property
(including joint ownership (Miteigentum), partial ownership (Teileigentum) and
separate property (Sondereigentum)) owned by one or more of the Group Companies,
or in which one or several of the Group Companies have equivalent rights
(grundstücksgleiche Rechte). Except for the encumbrances and third party rights
listed in Exhibit 9.6.1, there are no encumbrances or third party rights on the
real property owned and the rights equivalent to a real property right listed in
Exhibit 9.6.1.

 

9.6.2

Exhibit 9.6.2 contains a list of all leases (Miet- und Pachtverträge) regarding
business premises and operational areas of any of the Group Companies, including
amendments, with complete and accurate information regarding the parties to the
lease, the subject matter of the lease, the rent, the term of the agreement as
well as the notice period; the leases are valid and in the correct form.

 

9.6.3

The Group Companies can conduct their business operations to the extent and in
the manner presently conducted on the real estate listed in Exhibit 9.6.1 and
the business premises and operational areas identified in Exhibit 9.6.2; no
additional business premises and/or operational areas are necessary or required
to conduct their business operations to the extent and in the manner presently
conducted.

 

9.6.4

Except as listed in Exhibit  9.6.4 , the business operations of the Group
Companies have not resulted – in the five years prior to Signing to present – in
an impairment of health for which one of the Group Companies is liable or might
be held liable. The fresh water supply as well as the disposal of sewage, gas
and other emissions are carried out by service companies and is secured with
regard to the real estate, buildings and other facilities and installations used
by the Group Companies, and to the Sellers` Best Knowledge are conducted in
accordance with the applicable laws, regulations and orders.

 

9.7

Insurance

 

9.7.1

Exhibit 9.7.1 contains a complete and accurate list of the insurances taken out
by and/or for the account of one of the Group Companies, each with complete and
accurate specifications with regard to the expiration date and the insurance
premium.

 

9.7.2

The insurances listed in Exhibit 9.7.1 validly exist, are in full force and
effect and have not been terminated. No Group Company has failed to pay its
premiums, nor is any Group Company underinsured. To the Sellers’ Best Knowledge
there are no circumstances that could cast a doubt on the existence of insurance
coverage in accordance with the terms and conditions of the insurances.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 27/57

 

--------------------------------------------------------------------------------

 

 

9.7.3

Subject to the terms and conditions of the insurance contracts, the insurance
policies listed in Exhibit 9.7.1 will provide the Group Companies with coverage
for all claims (Schadensfälle) occurring until the Signing Date. The Sellers
hereby covenant and guarantee that they will not take any measures or actions
that would result in a reduction of such insurance coverage for the period until
and including the Closing Date and that they will not allow such insurance
policies to expire before the Closing Date.

 

9.7.4

Irrespective of existing insurance coverage and except to the cases listed in
Exhibit  9.7.4 or Exhibit 9.6.4 neither bodily injury (Personenschaden), nor
financial or property damage exceeding the amount of EUR 20,000, for which a
Group Company could be held liable other than in the ordinary course of
business, has occurred since 1 January 2017.

 

9.8

Customer and Supplier Relationships

 

9.8.1

Exhibit  9.8.1 contains a complete and accurate list of the ten (10) main
customers and suppliers, calculated by the invoiced amount, of each of the
Company and the Subsidiary in the period of 2015, 2016 and 2017 (per 3
November). The Sellers are unaware of any factors that the conclusion or the
implementation of this Agreement and/or the implementation of the Transaction
will lead to a reduction of the volume of the business relationships with these
customers and suppliers. The Purchaser is aware of Change of Control clauses
contained in the service agreement with Franken Maxit GmbH & Co KG and the
purchase agreement with FTE Automotive Systems GmbH, which allows the
aforementioned customers to terminate the agreements based on the conclusion or
implementation of this Agreement. Furthermore, the Purchaser is aware that the
supply contract for the rotational speed sensor between the Subsidiary and FTE
Automotive Systems GmbH will end in the first quarter of 2018.

 

9.8.2

Except for such contracts listed in Exhibit 9.8.2 none of the Group Companies is
subject to restraint on competition which limits or excludes the right of any of
the Group Companies to operate in a specific business sector or an industry or
geographical region. None of the Group Companies has entered into any other
anticompetitive arrangements with third parties or practices them.

 

9.9

Material Agreements

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 28/57

 

--------------------------------------------------------------------------------

 

 

9.9.1

Exhibit  9.9.1 contains at the date of Signing a complete and – with respect to
the details regarding the parties, title of the agreement, date of conclusion
and reference to the relevant section in the Data Room – correct list of
agreements, which have not been performed yet (including unfulfilled accessory
obligations (Nebenpflichten), conditional or future obligations), which fall
into at least one of the following categories (jointly the “Material
Agreements”), and which have been entered into by any of the Group Companies in
written, oral or in any other form (the Parties agree that relevant agreements
are mentioned only once):

 

 

(i)

Agreements regarding real property transactions of any kind, including the
acquisition, encumbrance, or the sale of real property or rights equivalent to a
real property right;

 

 

(ii)

Agreements regarding the sale or transfer by way of security, assignment, pledge
or other encumbrance of assets – independent of whether or not such assets can
be included on the balance sheet – to the extent such assets individually or
jointly have a value in a balance sheet of at least EUR 10,000; agreements of
the same kind or agreements aiming towards the same goal are considered to be
one single agreement;

 

 

(iii)

Agreements regarding investments in fixed assets subject to such investments
individually of more than EUR 20,000 and jointly having total investment volume
of EUR 50,000 or more; agreements of the same kind or agreements aiming towards
the same goal are considered to be one single agreement;

 

 

(iv)

Agreements regarding the acquisition, the formation, the sale or the encumbrance
of participations – including silent participations – (including the acquisition
by a company of its own shares as well as the redemption (Einziehung) of shares
of any of the Group Companies), enterprises, businesses or parts thereof, in
full or in essential parts;

 

 

(v)

Agreements regarding the opening of new divisions (Geschäftszweige) or branch
offices (Zweigniederlassungen), the abandoning of divisions and the closing of
permanent establishments (Betriebsstätten);

 

 

(vi)

Usufructuary agreements, leases (Pacht-, Miet- und operating Leasingverträge),
which - with the exception of leasing contracts for company cars - impose annual
(per calendar or contract year) payments of a minimum of EUR 20,000 on one
party;

 

 

(vii)

Agreements regarding loans (Darlehensverträge), credits
(Krediteröffnungsverträge), factoring, finance leasing
(Finanzierungsleasingverträge) or other financing agreements, except for
customary deferrals (Stundungen), loans to employees and short term loans with
an aggregate volume of up to EUR 15,000 which have been granted in the ordinary
course of business;

 

 

(viii)

Agreements regarding guarantees (Garantien), sureties (Bürgschaften),
assumptions of debts (Schuldübernahme, Schuldbeitritt), indemnifications
(Freistellungserklärungen), letters of comfort (Patronatserklärung) and other
provisions of security of any kind issued by any of the Group Companies or by a
third party in order to secure an obligation of any of the Group Companies with
the exception of bank guarantees relating to customer prepayments;

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 29/57

 

--------------------------------------------------------------------------------

 

 

 

(ix)

Agreements regarding derivatives according to section 2 para. 2 of the German
Securities Trading Act (Wertpapierhandelsgesetz, WpHG) as well as warrants
(Optionsscheine);

 

 

(x)

Distributor (Vertragshändler) and commercial agent (Handelsvertreter) agreements
or similar agreements;

 

 

(xi)

Agreements providing for compensation based on profit or turnover;

 

 

(xii)

Joint Venture, consortium, cooperation and similar agreements;

 

 

(xiii)

Agreements or obligations which have been entered into or incurred outside the
ordinary course of business;

 

 

(xiv)

Agreements between Group Companies as well as agreements between any of the
Group Companies of the one part and the Sellers and/or a member of the Sellers’
Group of the other part;

 

 

(xv)

Consultancy agreements, which impose or may impose – based on current knowledge
– a payment of EUR 10,000 or more per placed order or per calendar year 2018 on
any of the Group Companies;

 

 

(xvi)

Other agreements or obligations other than with customers or suppliers, which
(a) provide for the payment of EUR 50,000 or more annually by any of the Group
Companies, (b) provide for the payment of EUR 20,000 or more and cannot be
terminated by either party with notice before the 31 December 2018, or will
expire on 31 December 2018 at the earliest or exceed a term of 12 months or (c)
may not be terminated with notice at all.

 

Exhibit 9.9.1 also contains a complete and – with respect to all details
included therein – correct list of offers aiming toward the conclusion of a
Material Agreement.

 

9.9.2

All Material Agreements have been entered into at arm’s length terms and
establish valid, legally binding and enforceable rights of the Group Company
involved. Except as disclosed in Exhibit  9.9.2, no Material Agreement has been
terminated with or without notice or amended since 31 December 2016. Neither the
Sellers nor any of the Group Companies have received any information indicating
that within the next two (2) years a Material Agreement will be terminated,
ended or substantially amended, unless the Material Agreement expires earlier
anyway.

 

9.9.3

To the Sellers’ Best Knowledge none of the Group Companies and none of their
counterparties are currently in breach of any obligation under any of the
Material Agreements or have been in breach of any obligation within the last
three (3) years; in particular, without limitation, no Group Company and none of
their counterparties are in delay (Verzug) with any material obligation of a
Material Agreement.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 30/57

 

--------------------------------------------------------------------------------

 

 

9.9.4

Except as listed in Exhibit  9.9.4 , no Material Agreement contains a provision
which entitles the counterparty to prematurely terminate or amend such Material
Agreement due to the conclusion or the implementation of this Agreement or due
to another change of control in any of the Group Companies. To the Sellers’ Best
Knowledge, no termination or cessation of a Material Agreement by the
counterparty threatens based on the conclusion or implementation of this
Agreement.

 

9.10

Employment Relationships

 

9.10.1

Exhibit  9.10.1(1) contains at the date of Signing a complete and – with respect
to all details included therein – correct list of all members of corporate
bodies (Organmitglieder) as well as employees (including trainees and part time
employees) of the Group Companies, each specified by complete and – with respect
to all details included therein – correct descriptions of position/occupation,
date of birth, date of entry, gross annual remuneration for the fiscal year 2017
(including all bonuses and similar incentives), weekly hours of work. Except as
listed in Exhibit  9.10.1(2) , none of the Group Companies employs freelancers.
Members of corporate bodies as well as employees and freelancers of any of the
Group Companies will hereinafter be jointly referred to as the “Employees”.

 

9.10.2

Exhibit  9.10.2 contains at the date of Signing the standard employment
agreements for employees of the Group Companies.

 

9.10.3

Exhibit  9.10.3(i) contains a list of the service agreements of all managing
directors of the Company and the Subsidiary currently in force, in each case
indicating contract date and current gross monthly salary. For identification
purposes (zu Identifizierungszwecken), copies of the relevant agreements
including all supplements, addenda and/or shareholders’ resolutions covering the
current managing directors` salaries are attached hereto as Exhibit 9.10.3(ii).
The Parties acknowledge for the purpose of this Section 9.10.3 that the salary
of RB is paid by the Subsidiary. No managing directors of the Group Companies
fulfil the negative appointment conditions listed in section 6 para. 2 sentence
2 of the German Limited Liability Company Law (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung, GmbHG). No dormant service or
employment agreement exists within the Group Companies.

 

9.10.4

Other than the loans to (i) Mxxxxxxxxxxxxxr dated 2 February 2009 as amended on
5 July 2016 for originally EUR 24,000 and (ii) Mxxxxxxxxxxxxxx dated 31 July
2012 as amended on 21 July 2014 and on 23 February 2017 for originally EUR 9,200
, there are no loans granted or promised to Employees.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 31/57

 

--------------------------------------------------------------------------------

 

 

9.10.5

Beyond the current monthly accounting period (monatliche Abrechnungsperiode), no
former or current Employee is entitled to remuneration or other entitlements
(excluding entitlement to compensation for accrued and unused vacation
(Urlaubsabgeltung) or overtime compensation (Freizeitausgleich)) against any of
the Group Companies, such entitlements exceeding the aggregate amount of EUR
50,000. No former or current Employee has a compensation claim under a (current
or future) post contractual non-competition clause.

 

9.10.6

No current or former Employee receives remuneration based on profit or success,
such as commission (Provision), bonuses, royalties or other participations in
the earnings of any of the Group Companies, independent from the manner of its
calculation.

 

9.10.7

No current or former Employee is entitled to an amount of the company pensions
(Betriebsrente, Versorgungsleistungen) as well as other benefits (both
forfeitable and non-forfeitable). In addition, none of the Group Companies
grants other social benefits under a collective agreement. No rearrangement of
the company pension schemes has been conducted in the last five (5) years.

 

9.10.8

No managing director or member of the senior management (leitender Angestellter)
identified in Exhibit  9.10.8 of any of the Group Companies (the aforementioned
jointly the “Key Employees”) has terminated his/her employment, and to the
Sellers’ Best Knowledge there is no indication that a Key Employee intends to
terminate or otherwise cease his/her employment.

 

9.10.9

Within the last five years, none of the Group Companies has taken over a
business or a part of a business from third parties, which might result in a
transfer of (a part of a) business according to section 613 a of the German
Civil Code (for the avoidance of doubt, other than in the course of the
Carve-Out). Neither has any of the Group Companies otherwise undertaken to offer
third parties employment or a service agreement, or is otherwise obliged to take
over such employment or service agreement other than by transfer of (a part of
a) business.

 

9.10.10

There are no shop agreements, collective bargaining agreements, company
collective bargaining agreements and work council agreements
(Regelungsabsprachen) effective at any of the Group Companies (directly or due
to after-effect (Nachwirkung)).

    9.10.11 No works council exists with regard to the business of any of the
Group Companies. To the Sellers’ Best Knowledge within none of the Group
Companies there is an intention of employees or a trade union to arrange for
elections of workers’ representation (Arbeitnehmervertretung).

 

9.10.12

No in-house labour practices (betriebliche Übung) or general promises
(Gesamtzusagen) exist within any of the Group Companies, which might entitle
Employees to claims of any kind, or which might incur an obligation on any of
the Group Companies to render services of any kind exceeding the annual
aggregate amount of EUR 20,000.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 32/57

 

--------------------------------------------------------------------------------

 

 

9.10.13

To the extent any of the Group Companies has employed temporary employees
(Leiharbeitnehmer) within the last three years until and including the date
hereof, the service providers providing such temporary employees were selected
by the Sellers with the care of a prudent business man (Sorgfalt eines
ordentlichen Geschäftsmanns) and neither the Sellers nor any of the Group
Companies have received any written information indicating that such temporary
employees received a salary below the standards of equal pay (if applicable) and
minimum wage, that social security contributions in relation to such temporary
employees were not fully paid or that the employment of such temporary employees
was not in line with applicable collective bargaining agreements. To the
Sellers’ Best Knowledge, the Group Companies have only employed temporary
employees within the last three years until and including the date hereof from
providers who held or hold (as the case may be) for the relevant period a valid
permit for the supply of temporary workers according to the German Act on
Temporary Employment (Arbeitnehmerüberlassungsgesetz).

 

9.11

Permits

 

9.11.1

The Group Companies have obtained and are operating in compliance with all
necessary public law licenses, consents, concessions and permits of any kind
required for the conduct of their business operations and the construction and
operation of their buildings, facilities, and installations (jointly the
“Permits”), including Permits which any governmental authority considers
necessary according to any notification received by any of the Group Companies
up to the Signing Date. The buildings, installations, facilities and business
operations of the Group Companies have been established and are conducted in
compliance with the Permits necessary to conduct the business operations of the
Group Companies to the extent and in the manner presently conducted.

    9.11.2 All Permits necessary to conduct the business operations of the Group
Companies to the extent and in the manner presently conducted are in full force
and effect, and none of the Permits has been entirely or partly terminated,
withdrawn, restricted or revoked. To the Sellers’ Best Knowledge no information
or circumstances exist which might justify the withdrawal, restriction or
revocation of a Permit or the imposition of a condition (belastende Auflage) by
a governmental authority, including as a consequence of the conclusion or
implementation of this Agreement. No Permit will expire within a term of 12
(twelve) months after the Closing Date.

 

9.12

Legal Proceedings/Product Liability

 

9.12.1

Except for the legal dispute between the Subsidiary and Nestinox B.V. (Az. (63)
1 O 278/16) there are no judicial, arbitrational or legal proceedings (including
any administrative proceedings or enquiries or out of court disputes) (the
“Legal Proceedings”) which have not been finally been brought to an end or which
to the Sellers’ Best Knowledge are threatened or intended, and in which any of
the Group Companies is involved, or which might result in any kind of obligation
or liability of any of the Group Companies (including pecuniary penalties and
administrative fines).

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 33/57

 

--------------------------------------------------------------------------------

   

 

9.12.2 To the Sellers’ Best Knowledge no criminal proceedings (Strafverfahren)
or proceedings for the imposition of administrative fines (Bußgeldverfahren)
(including preliminary proceedings (Ermittlungsverfahren)) is pending against a
Key Employee or have been brought to an end since 1 January 2014. Excepted from
this Section 9.12.2 are traffic offences (Verkehrsordnungswidrigkeiten) which
have resulted or are likely to result in an administrative fine not exceeding
EUR 500 and/or in a driving ban (Fahrverbot) for a period of less than three (3)
months.    

9.12.3

Except as disclosed in Section 9.12.1 no judicial, arbitrational, administrative
or other enforceable decisions or arrangements that brings a current proceeding
to an end (verfahrenserledigende Vereinbarungen) exist, which oblige any of the
Group Companies to perform any action, or restrict any of the Group Companies
from performing any action.

 

9.12.4

Prior to the Effective Date, none of the Group Companies designed, manufactured,
distributed or otherwise delivered any products for the use of third parties or
provided any services, which have given or could give rise to liability or other
obligations on the basis of product liability, warranty, or any other legal
ground, and no such liabilities or obligations have been alleged with regard to
periods before the Effective Date. To the Sellers’ Best Knowledge, with regard
to the period after the Effective Date and until the Signing Date, no such
claims have been alleged in writing against any of the Group Companies. The
Parties agree that the Sellers shall not be liable under this Section 9.12.4 if
and to the extent a respective provision was made with regard to a product
warranty (Gewährleistungsrückstellung) in the respective Financial Statements.

 

9.12.5

Up to the Signing Date none of the Group Companies has recalled a product
(Produktrückruf) since 01 January 2014 or is considering the conduct of such a
measure.

 

9.13

Compliance with Regulations

      To the Sellers’ Best Knowledge each of the Group Companies has complied
with applicable laws, decrees and administrative acts (jointly the
“Regulations”) and has not infringed any third party rights. To the Sellers’
Best Knowledge no Group Company has been involved in any incident that could be
regarded as offering or granting a bribe (Bestechung), taking a bribe
(Bestechlichkeit), offering or granting an undue advantage (Vorteilsgewährung),
taking an undue advantage (Vorteilsannahme) or committing a similar offense
under foreign laws.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 34/57

 

--------------------------------------------------------------------------------

 

 

9.14

Public Grants

      Exhibit  9.14 contains a complete and – with respect to all details
included therein – correct list of all governmental subsidies (state aids as
well as EU subsidies) exceeding the amount of EUR 20,000 per individual case, in
particular according to Art. 107 of the Treaty on the Functioning of the
European Union (Vertrag über die Arbeitsweise der Europäischen Union, AEUV)
(jointly the “Public Grants”), which have been granted to any of the Group
Companies since 1 January 2012. To the extent marked as such, Exhibit 9.4
contains a complete and correct list of all subsidised loans to any of the Group
Companies. A Public Grant shall be deemed to have been granted in accordance
with the first sentence of this Section 9.14 at the time when the (first)
official notification of approval (Erst-Bewilligungsbescheid) has been issued
or, if no such official notification of approval has been issued, at the time
when the relevant Public Grant has actually been paid or otherwise rendered.
 The Parties are aware that the conditions for Public Grants may deteriorate as
a result of the conclusion or the implementation of this Agreement or the
Carve-Out of the Hydrogen Business mentioned in Section 14.

 

9.15

Conduct of Business since the Effective Date

 

9.15.1

From the Effective Date until Signing Date, the business operations of the Group
Companies have been conducted in the ordinary course of business, with the
standard of care of a prudent business man (Sorgfalt eines ordentlichen
Geschäftsmanns) and consistent with past practice, in particular with regard to
the scope of stock keeping and supply inventory (Vorrats-Lagerhaltung), money
transfers, the ratio of debt to net equity (except as disclosed in
Exhibit  9.15.1 ), the receivables, the obligations, the investments and the
valuation methods; in particular, except as disclosed in Exhibit 9.15.1, none of
the following measures have been taken at any of the Group Companies:

 

 

(i)

making any changes to the articles of association of any of the Group Companies
or passing any other shareholder resolutions;

 

 

(ii)

increasing or decreasing the registered share capital including the generation
and/or exploitation of authorised capital or granting or disposing of
subscription rights, option rights and other rights relating to the acquisition
of shares;

 

 

(iii)

paying dividends, transferring profits (other than under a profit and loss
transfer agreement), advance payments on account of profits or passing a
resolution about the aforementioned measures;

 

 

(iv)

performing measures under the Reorganisation of Companies Act
(Umwandlungsgesetz, UmwG) or entering into inter-company agreements within the
meaning of sections 291 et seq. of the German Stock Corporation Act)
(Unternehmensverträge);

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 35/57

 

--------------------------------------------------------------------------------

 

 

 

(v)

acquiring, forming, selling or encumbering of participations – including silent
partnerships – (including the acquisition by the Company of its own company
shares as well as the withdrawal (Einziehung) of shares of any of the Group
Companies), enterprises, businesses or parts of businesses, in full or in
essential parts and entering into obligations directed towards the same;

 

 

(vi)

opening of new divisions (Geschäftszweige), branches of business or regional
offices (Zweigniederlassung), abandoning of divisions and/or closing of
permanent establishments;

 

 

(vii)

concluding, terminating or amending a Material Agreement except in the ordinary
course of business and consistent with past practice;

 

 

(viii)

incurring a liability or other engagement exceeding the amount of EU 25,000 in
each individual case or in a series of related incidents, except for liabilities
from trade payables in the ordinary course of business and consistent with past
practice;

 

 

(ix)

entering into real property transactions of any kind, including the acquisition,
encumbering, or the sale of real property or rights equivalent to a real
property right except in the ordinary course of business and consistent with
past practice;

 

 

(x)

disposing of any fixed assets with a book value exceeding EUR 100 in the
aggregate other than in the ordinary course of business;

 

 

(xi)

assigning and transferring for security purposes, pledging, encumbering or
otherwise burdening tangible and intangible assets – whether to be shown in the
balance sheet (bilanzierungsfähig) or not – in each case except in the ordinary
course of business and consistent with prior practice;

 

 

(xii)

making investments in the fixed assets of more than EUR 5,000 in each individual
case or in a series of related incidents, except in the ordinary course of
business and consistent with prior practice;

 

 

(xiii)

entering into usufructuary agreements or leases (Pacht-, Miet- und
Leasingverträge) other than in the ordinary course of business and consistent
with past practice;

 

 

(xiv)

taking up loans, entering into credit agreements, factoring, finance leasing or
into other financing agreements;

 

 

(xv)

issuing of or entering into guarantees, sureties, assumptions of debt
(Schuldübernahmen), accession to debt (Schuldbeitritt), indemnifications or
letters of comfort (Patronatserklärungen) or any other liability for debts of
third parties or providing other security of any kind by any of the Group
Companies, except in the ordinary course of business and consistent with past
practice;

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 36/57

 

--------------------------------------------------------------------------------

 

 

 

(xvi)

repaying loans to the shareholders or companies affiliated with them, except in
the ordinary course of business and consistent with past practice;

 

 

(xvii)

materially changing the research and development, production, purchasing,
distribution, marketing or personnel policy, except in line with the applicable
business plan disclosed to the Purchaser and except as disclosed in
Exhibit 9.15.1;

 

 

(xviii)

making any changes in the fixed and/or variable remuneration, other extra
compensation except in the ordinary course of business, or making changes in
pensions or severance pay as well as making a commitment relating to the
aforementioned issues;

 

 

(xix)

employing or dismissing Employees with a gross annual income of EUR 50,000 or
more in the individual case;

        (xx) negotiating, entering into or acknowledging collective bargaining
agreements;      

 

(xxi)

except as disclosed in Section 9.12.1 actively initiating a legal proceeding or
concluding legal proceedings with an amount in dispute of EUR 25,000 or more in
each individual case;

 

 

(xxii)

Acquiring, disposing, licensing (inbound or outbound) any IP Rights from/to
third parties other than in the ordinary course of business and consistent with
past practise;

 

 

(xxiii)

making any change in any method of accounting or auditing practice, ex-cept as
required by applicable laws.

 

9.15.2

No Material Adverse Change has occurred since the Effective Date.

 

9.16

Information, Disclosure and Documentation

      All agreements, documents and information provided to the Purchaser or its
advisors which were available in the Data Room in connection with the
transaction contemplated by this Agreement correctly reflect as of the date the
respective documents, agreements and information were provided the legal and
factual circumstances of the Group Companies stated therein.

 

9.17

Commissions, Introduction Fees, etc.

      None of the Group Companies is obliged to pay any commissions,
introductory fees, consultation fees, bonuses, extra pay, severance or any other
payment in connection with the conclusion or the implementation of this
Agreement or has already made such payments. In addition, such payments of the
Group Companies have neither been granted nor promised to a Key Employee by a
member of the Sellers’ Group or a third party.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 37/57

 

--------------------------------------------------------------------------------

 

 

9.18

Conclusion of the Agreement

 

9.18.1

Except as shown in Exhibit  9.18.1 , none of the Sellers nor any of the Group
Companies is obliged to report the conclusion or implementation of this
Agreement to a third party or to obtain approval from a third party.

 

9.18.2

None of the Sellers violate any applicable Regulations, rights of third parties
or obligations of any kind by concluding or by the implementation of this
Agreement. The conclusion and implementation of this Agreement (including the
Carve-Out) do not result in the withdrawal, termination, amendment of, or
otherwise interfere with or endanger, any rights or legal relationships of any
of the Group Companies, nor constitute any rights of cancellation or reclaim or
other rights of any counter party of any of the Group Companies or third
parties. The Parties are aware that the conditions for Public Grants may
deteriorate as a result of the conclusion or the implementation of this
Agreement or the Carve-Out of the Hydrogen Business mentioned in Section 14.

 

9.18.3

There is no action, law suit, investigation or proceeding pending or, to the
Sellers’ Best Knowledge, threatened against the Sellers or any of the Group
Companies before any court, arbitration panel or governmental authority which in
any manner challenges or seeks to prevent, alter or delay the transaction
contemplated herein. To the Sellers' Best Knowledge, there are no circumstances
which would justify the institution of such action, law suit, investigation or
proceeding or make it seem likely.

 

Section 10
Sellers’ Best Knowledge

 

10.1

For the purpose of this Agreement, the “Sellers’ Best Knowledge” shall encompass
only the actual knowledge (tatsächliche Kenntnis) or grossly negligent ignorance
(grob fahrlässige Unkenntnis) of any of the Sellers and/or Mr Bas Groenen.

 

10.2

The Parties are in agreement that the knowledge of any of the persons mentioned
in Section 10.1 or Employee shall not be attributed to the Purchaser.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 38/57

 

--------------------------------------------------------------------------------

 

 

Section 11
Remedies

 

11.1

If and to the extent any of the Sellers’ Guarantees is breached (“Breach of a
Sellers’ Guarantee”), the Sellers shall

 

 

(i)

within the period of three months restore the position that would have existed
if the Breach of a Sellers’ Guarantee had not occurred (restitution in kind -
Naturalrestitution), or

 

 

(ii)

insofar as natural restitution is not possible or is not adequate, the Sellers
shall pay, either to the Purchaser or, at the request of the Purchaser, to the
relevant Group Company, the amount which is necessary to create the position
that would have existed if the relevant Sellers’ Guarantee had been correct, or

 

 

(iii)

if the Sellers do not provide the requested natural restitution within three
months of being informed of the violation of the Sellers` Guarantee, the Sellers
shall pay monetary damages (Schadensersatz in Geld), the monetary damages being
at least equal to the amount which the relevant Group Company could have claimed
against the Sellers if the Sellers’ Guarantee had been given for the benefit of
such Group Company. The compensation for damages shall also cover consequential
damages (Folgeschäden), however only to the extent such consequential damages
are in line with the purpose of the relevant warranty statement, and will not
cover the Purchaser`s internal administrative or overhead costs and loss of
profits (entgangener Gewinn) and the Purchaser may not claim that the Purchase
Price was calculated based on incorrect assumptions.

 

If the Purchaser requests payment under Section 11.1 (ii) or (iii) to itself or
the Company in case of a Breach of a Sellers’ Guarantee in relation to the JV
Partnership, such claim shall be limited to 50% (reflecting the pro rata capital
participation of the Company in the JV Partnership).

 

11.2

If, after the Closing Date, a third party asserts a right or claim against the
Purchaser and/or any of the Group Companies, or if a governmental authority
(öffentlich-rechtliche Körperschaft) threatens or takes measures which could
result in liability of the Sellers due to a Breach of a Sellers’ Guarantee (each
a “Third Party Claim”), the following shall apply:

 

11.2.1

The Purchaser shall, without undue delay after becoming aware of the matter,
provide the Sellers with written notice of such alleged Third Party Claim,
describing the potential claim in reasonable detail and shall make available to
the Sellers a copy of the documents received from the third party in relation to
such Third Party Claim. The foregoing sentence shall apply mutatis mutandis in
favour of the Purchaser in case any of the Sellers becomes aware of a Third
Party Claim. The Purchaser shall give the Sellers the opportunity to cure the
breach within the period of time indicated in Section 11.1 (i).

 

11.2.2

The Purchaser or the relevant Group Company may defend themselves against the
Third Party Claim at their own discretion. The Purchaser shall conduct such
proceedings with the care of a prudent businessman with reasonable regard to the
concerns of the Sellers and cooperate with the Sellers in good faith (nach Treu
und Glauben). The Purchaser will inform the Sellers continuously about the
progress of the proceedings. Upon the Purchaser’s demand, the Sellers shall
assist the Purchaser in its defence of such Third Party Claims. If the Sellers
directly act against the third party according to the previous sentence, they
shall coordinate their actions with the Purchaser. In no event shall the
Purchaser or any of the Group Companies be entitled to acknowledge or settle a
claim or permit any such acknowledgement or settlement without the Sellers´
prior written consent which is not to be unreasonably withheld, to the extent
that such claims may result in the Sellers` liability under this Agreement.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 39/57

 

--------------------------------------------------------------------------------

 

 

11.2.3

The failure of the Purchaser to fully comply with its obligations under this
Section 11.2 shall not release the Sellers from their respective obligations
under Section 9 and Section 11 unless and to the extent the damage would not
have occurred if the Purchaser had fully complied with his obligations under
this Section 11.2.

 

11.3

Prior to the Signing Date, the Purchaser had the opportunity of researching the
Group Companies and their business activities from a commercial, financial,
legal and environmental perspective on the basis of the documentation provided
by the Sellers in a virtual data room available up until 9 March 2018, 5:45am
CET, (the “Data Room”). The Parties agree that the content of the Data Room
shall be saved on a DVD. Such DVD has been handed over to the acting notary
public and shall be stored with the acting notary public for a period of two (2)
years. During the storage period, each Party shall be entitled to inspect the
contents of the DVD in the offices of the acting notary and to ask the acting
notary for copies of the DVD or of individual documents saved on the DVD (in
each case to the extent technically possible). After the storage period, the
Purchaser shall be entitled to request the return of the DVD from the acting
notary. If the acting notary has not received any such request within three (3)
months after the end of the aforementioned period, he shall be entitled to
destroy the DVD.

 

11.4

The Sellers shall not be liable under this Agreement in respect of a claim for a
Breach of a Sellers’ Guarantee if and to the extent the relevant facts and
circumstances underlying such claim (i) were disclosed in the Data Room in such
a manner that on a review of the document, an industry experienced buyer would
be aware of the specific fact, matter or information and be in a position to
make a reasonable informed assessment without the benefit of supporting
documentation (“Fairly Disclosed”), or that (ii) are referred to in this
Agreement or its Exhibits (including, for the avoidance of doubt, the Hive-Down
Agreement) (together, the “Disclosed Information”). The provisions of, and the
legal principles set forth in, section 442 of the German Civil Code and section
377 of the German Commercial Code shall not apply.

 

11.5

The Purchaser explicitly acknowledges to purchase and acquire the Shares and the
business associated therewith based upon its own inspection and assessment of
all the facts and circumstances Fairly Disclosed in the Disclosed Information,
and to undertake the purchase based upon its own decision, inspection and
assessment without reliance upon any express or implied representations,
warranties or guarantees of any nature made by the Sellers, except for the
guarantees expressly provided by the Sellers under this Agreement. Without
limiting the generality of the foregoing, the Purchaser acknowledges that the
Sellers give no representation, warranty or guarantee with respect to any
projections, estimates or budgets delivered or made available to the Purchaser
regarding future revenues, earnings, cash flow, the future financial condition
or the future business operations of the Group Companies.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 40/57

 

--------------------------------------------------------------------------------

 

 

11.6

The liability of the Sellers due to a Breach of a Sellers’ Guarantee shall not
exceed EUR 1,000,000 (in words: one million Euros) (the “Overall Liability
Cap”). The Sellers are furthermore not liable for claims for a Breach of a
Sellers’ Guarantee if the total amount of all claims for Breaches of a Sellers’
Guarantee does not exceed EUR 250,000 (in words: two hundred and fifty thousand
Euros) (the “Deductible”) (Freibetrag). If the total amount of all claims for
Breaches of a Sellers’ Guarantee exceeds the Deductible, the Sellers are only
liable as far as the Deductible is exceeded. For the avoidance of doubt, the
Deductible shall not apply to claims arising from Sellers’ Guarantees that the
Sellers have deliberately submitted inaccurately. In this event, the warranty
claims shall always be compensated to the full amount. The Overall Liability Cap
as well as the Deductible shall also apply to and take into account claims under
Sellers’ Indemnities according to Section 12 and claims for a breach of any of
the Tax and Social Insurance Guarantees according to Section 13 (for the
avoidance of doubt, the Overall Liability Cap and the Deductible shall not apply
to claims in relation to Leakage and claims under Section 14).

    11.7 To the extent permitted by law, rights and remedies based on statutory
warranty rights (gesetzliche Gewährleistungsrechte) to withdrawal from the
agreement (Rücktritt), reduction of purchase price (Minderung), repair
(Nachbesserung) or damages, based on culpa in contrahendo (Verschulden bei
Vertragsschluss), to reversal of the Agreement due to frustration of the
contract (Störung der Ges-chäftsgrundlage) as well as the contesting of the
Agreement due to the absence of an essential characteristic (Anfechtung wegen
des Fehlens einer verkehrswes-entlichen Eigenschaft) are expressly excluded and
waived, except for rights and remedies according to sections 123, 444 and 826 of
the German Civil Code as well as any rights and remedies based on wilful
misconduct.    

11.8

Claims for a Breach of a Sellers’ Guarantee shall, in deviation from the
statutory provisions, be time-barred twelve (12) months after the Closing Date,
provided that claims in relation to a Third Party Claim shall not become
time-barred before the expiration of the statute of limitations period
applicable to the underlying Third Party Claim. Section 203 German Civil Code
shall apply.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 41/57

 

--------------------------------------------------------------------------------

 

 

11.9

The limitations of liability according to Section 11 shall not apply to rights
and remedies based on a Breach of a Sellers’ Guarantee due to wilful misconduct
(vorsätzliche Handlung) or based on fraudulent misrepresentation (arglistische
Täuschung) of the Sellers.

 

11.10

Payments made by the Sellers according to this Section 11 shall be treated in
relation between the Sellers and the Purchaser as a reduction of the Purchase
Price. Payments made by the Sellers to one of the Group Companies at the
election of the Purchaser shall be treated as capital contribution (Einlage) of
the Purchaser to the recipient.

 

11.11

To the extent the Purchaser has a claim under this Agreement against the
Sellers, the Purchaser shall be entitled to retain the relevant amount from the
Holdback Amount first.

 

Section 12
Sellers’ and Purchaser`s Indemnities

 

12.1

The Sellers shall indemnify and hold harmless the Purchaser or, at the
Purchaser’s written election, the relevant Group Company (or any successor),
from and against any and all losses, costs, liabilities, disadvantages,
penalties, use restrictions, third party claims, expenses and damages of the
Purchaser and/or the Group Companies incurred or arising from or in connection
with:

 

12.1.1

a qualification of the activities of Mr Rainer Koehn under the agreement with
the Company dated 28 June 2007 (as amended by the addendum dated
28/30 November 2012) as an employment relationship (abhängige Beschäftigung)
between Mr Rainer Koehn and the Company;

 

12.1.2

claims alleged by IBC Solar AG in connection with the corrosion parts for the
attachments of solar modules; and/or

 

12.1.3

claims alleged by Nestinox B.V. against the Subsidiary in a court proceeding
before the Regional Court of Meiningen.

 

12.2

Section 11.8 and 11.9 shall apply accordingly to claims under Section 12.1.

 

12.3

The Sellers have signed public-law cumulative assumptions of debts
(öffentlich-rechtliche Schuldbeitritte) in favour of the land Thuringia
(Freistaat Thüringen) on 18 October 2017 which are attached hereto, for
identification purposes (zu Identifizierungszwecken), as Exhibit 12.3 with
regard to potential recovery claims in relation to a funding grant dated
12 October 2017 for a total amount of EUR 440,286.00 (the “Cumulative
Assumptions of Debts”). The Parties shall use reasonable efforts to have the
Sellers unconditionally released from all obligations under the Cumulative
Assumptions of Debts within five (5) months after the Closing Date. Until such
release has been obtained, the Purchaser shall indemnify and hold harmless the
Sellers from and against any personal costs, liabilities, disadvantages and/or
penalties arising to the Sellers from or in connection with the Cumulative
Assumptions of Debts. For the avoidance of doubt, the foregoing sentence shall
also apply in case the release cannot be obtained within five (5) months after
the Closing Date.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 42/57

 

--------------------------------------------------------------------------------

 

 

Section 13
Taxes and Social Insurance

 

13.1

For the purpose of this Agreement, “Taxes” shall mean (i) any tax within the
meaning of section 3 para. 1 of the German Tax Code (Abgabenordnung, AO) or any
corresponding foreign legal regulations including pecuniary penalties and
administrative fines, (ii) the tax deducted at source (Quellensteuern) and the
withholding taxes (Abzugssteuern) which any of the Group Companies has to
withhold and pay from payments to third parties, without itself being a person
liable to pay tax, (iii) taxes for which any of the Group Companies may be
liable to according to section 191 of the German Tax Code, without being
required to withhold or pay itself, (iv) fees, monetary contributions including
social security and social insurance contributions, customs duties (Zölle), and
all other public taxes and duties, which have been imposed by a domestic federal
authority, state authority or local authority or another domestic or foreign
public authority (the “Tax Authority”), and/or which are owed according to
Regulations, as well as (v) interest, costs and surcharges or any other
additional costs, either fiscal (within the meaning of section 3 para. 4 of the
German Tax Code), or based on social security law.

 

13.2

For the purpose of this Agreement, “Tax Returns” (Steuererklärungen) shall mean
all declarations, notifications, applications, advance notifications
(Voranmeldungen) and further documents and data, which have to be filed with or
handed to a Tax Authority in connection with Taxes.

 

13.3

The Sellers hereby guarantee to the Purchaser in each case by way of an
independent guarantee and a separate guarantee in each case in relation to the
statements contained in Section 13.3.1 to Section 13.3.10 in accordance with
section 311 para. 1 of the German Civil Code that the statements contained in
Section 13.3.1 to Section 13.3.10 (the “Tax Guarantees” and each a “Tax
Guarantee”) are true and correct. The Tax Guarantees shall not be qualified and
construed as quality guarantees concerning the object of the purchase
(Beschaffenheitsgarantien) within the meaning of sections 443, 444 of the German
Civil Code nor an agreement as to quality (Beschaffenheitsvereinbarung) within
the meaning of section 434 para. 1 German Civil Code.

 

13.3.1

The Group Companies have duly (ordnungsgemäß) and timely (rechtzeitig) filed
(taking into account any filing extensions granted by a Tax Authority) with the
competent Tax Authority all Tax Returns that are required to be filed in the
period up to and including the Signing Date and will duly (ordnungsgemäß) and
timely (rechtzeitig) file (taking into account any filing extensions granted by
a Tax Authority) with the competent Tax Authority all Tax Returns that are
required to be filed in the period up to and including the Closing Date.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 43/57

 

--------------------------------------------------------------------------------

 

 

13.3.2

The Group Companies have timely paid all Taxes that are due for payment in the
period up to and including the Signing Date and will timely pay all Taxes up to
and including the Closing Date.

 

13.3.3

In the period up to and including the Closing Date, none of the Group Companies
has made any hidden profit distribution.

 

13.3.4

As of the Effective Date no Group Participations are subject to a blocking
period, e.g., tainted shares (einbringungsgeborene Anteile) pursuant to section
21 of the German Reorganisation Tax Act old version (Umwandlungssteuergesetz
alte Fassung, UmwStG).

 

13.3.5

The profit and loss transfer agreement entered into by and between the Company
and the Subsidiary on 21 November 2013 is legally effective (zivilrechtlich
wirksam) and has been actually performed at any point in time during the period
up to and including the Signing Date and will be performed up to and including
the Closing Date as required for tax purposes pursuant to section 14 para. 1
sentence 1 no. 3 sentence 1 of the German Corporate Income Tax Act
(Körperschaftsteuergesetz).

 

13.3.6

No Tax Authority has issued an advance ruling (verbindliche Auskunft) that might
concern any of the Group Companies. No advance ruling relating to any of the
Group Companies has been applied for.

 

13.3.7

Except as listed in Exhibit  13.3.7, no appeals or legal actions (Einspruchs-
oder Klageverfahren) are pending (anhängig) with respect to Taxes of any of the
Group Companies.

 

13.3.8

The technical standards implemented for the electronic data access of the Tax
Authority comply with section 147 of the German Tax Code. The fiscally relevant
data for the Relevant Periods has been filed separately from the data that is
not fiscally relevant.

 

13.3.9

Up to the assessment period 2012, all Taxes of the Group Companies have been
finally and conclusively assessed.

 

13.3.10

None of the Group Companies maintains or has maintained at any point in time in
the period up to and including the Closing Date any permanent establishment or
permanent representative pursuant to the laws of the relevant jurisdiction in
any other jurisdiction than the Federal Republic of Germany.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 44/57

 

--------------------------------------------------------------------------------

 

 

  If any of the Tax Guarantee is breached, the Sellers shall, per the election
of the Purchaser pay, either to the Purchaser or, at the written election of the
Purchaser, to the relevant Group Company (or any successor), the amount which is
necessary to bring the Purchaser and the relevant Group Company into the
position they would have been in if the relevant Tax Guarantee had been correct.
The legal principles set forth in section 442 of the German Civil Code and
section 377 of the German Commercial Code shall not apply. Section 13.5 shall
apply accordingly to the claims of the Purchaser for the breach of a Tax
Guarantee pursuant to this Section 13.3.    

13.4

The Sellers shall be obliged to indemnify the Purchaser or, at the Purchaser’s
written election, the relevant Group Company (or any successor) from and against

 

 

(i)

any and all Taxes of the Group Companies relating to the period up to and
including the Effective Date and

 

 

(ii)

any and all Taxes of the Group Companies relating to the period from (and not
including) the Effective Date up to and including the Closing Date other than
(x) Taxes resulting from the ordinary business of the Group Companies conducted
in the period from (and not including) the Effective Date up to and including
the Closing Date in accordance with Section 5 (it being understood that Taxes in
relation to the Hydrogen Business and the Carve-Out of the Hydrogen Business
pursuant to Section 14.1, any prohibited measure pursuant to Section 9.15 and/or
any Leakage in the Locked Box Period are not to be treated as Taxes resulting
from the ordinary business of the Group Companies for purposes of this
indemnification obligation) and (y) Taxes in relation to the Hydrogen Business
and the Carve-Out of the Hydrogen Business pursuant to Section 14.1 (including a
potential retroactive taxation pursuant to section 6 para. 5 sentences 4 to 6 of
the German Income Tax Act (Einkommensteuergesetz)) that fall into the scope of
application of Section 13.6.

 

  Any payments of the Sellers according to this Section 13.4 shall be due for
payment ten Business Days after the Sellers’ receipt of a written payment
request from the Purchaser including a copy of the relevant tax assessment
notice or other document, but not earlier than three Business Days prior to the
due date of the respective indemnifiable Tax.    

13.5

The Sellers shall not be obliged to indemnify the Purchaser for a Tax of any of
the Group Companies pursuant to Section 13.4, if and to the extent that

 

13.5.1

a liability or provision has been accounted for in the Financial Statements of
the relevant Group Company for the business years ending 31 December 2016
specifically with respect to relevant Tax; or

 

13.5.2

the relevant Tax could be avoided by way of loss setoff, loss carry-back or loss
carry-forward of losses resulting from the period up to and including the
Effective Date; or

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 45/57

 

--------------------------------------------------------------------------------

 

 

13.5.3

the relevant Group Company or the Purchaser receives a compensation payment with
respect to the relevant Tax from an unrelated third party; or

 

13.5.4

the relevant Group Company or the Purchaser is entitled to any benefits in
respect of Taxes (including, without limitation, benefits resulting from the
lengthening of any amortization or depreciation periods, higher depreciation
allowances, the non-recognition of liabilities or provisions) in any period
after the Effective Date as the result of the circumstances giving rise to the
respective Tax, it being understood that in such case the indemnification claim
of the Purchaser pursuant to Section 13.4 shall be reduced by the amount of the
net present value of the future benefit calculated on the basis of a discount
rate of 6% p.a.; or

 

13.5.5

the relevant Tax has been caused by a measure that has been implemented on the
level of the Company or the Subsidiary after the Closing Date with retroactive
effect for Tax purposes on Taxes relating to the period up to and including the
Closing Date; or

 

13.5.6

the relevant Tax has been caused by the fact that the profit and loss transfer
agreement entered into by and between the Company and the Subsidiary on 21
November 2013 has been terminated in any way after the Closing Date and within
the initial five years term pursuant to section 14 para. 1 sentence 1 no. 3
sentence 1 of the German Corporate Income Tax Act (Körperschaftsteuergesetz); or

 

13.5.7

the Purchaser has not complied with any of its obligations set out in
Section 13.8 relating to the respective Tax, such breach of obligation of the
Purchaser has materially prejudiced the Sellers in the defence of the respective
Tax and the Purchaser cannot show that the respective Tax would have arisen in
the same amount if the breach of obligation that has materially prejudiced the
Sellers in the defence of the respective Tax had not occurred.

 

13.6

The Sellers shall be obliged to indemnify the Purchaser or, at the Purchaser’s
written election, the Company and the Subsidiary (or any successor) from and
against 50% (in words: fifty percent) of any and all Taxes of the Company and
the Subsidiary in relation to the Hydrogen Business and the Carve-Out of the
Hydrogen Business pursuant to Section 14.1 (including a potential retroactive
taxation pursuant to section 6 para. 5 sentences 4 to 6 of the German Income Tax
Act (Einkommensteuergesetz)) exempt for withholding tax on dividends
(Kapitalertragsteuer), it being understood that any withholding tax on dividends
in relation to the Hydrogen Business and the Carve-Out of the Hydrogen Business
pursuant to Section 14.1 shall be fully indemnified pursuant to Section 13.4.
Section 13.5.7 shall apply accordingly to claims of the Purchaser under this
Section 13.6.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 46/57

 

--------------------------------------------------------------------------------

 

 

13.7

The Purchaser shall pay to the Sellers an amount equal to (i) any refunds of
Taxes (including refunds credited) relating to the period up to and including
the Effective Date and (ii) any unused tax liability (Steuerverbindlichkeit) or
tax provision (Steuerrückstellung) in the Financial Statements as of 31 December
2016 that has to be dissolved after the Effective Date. The Purchaser shall
notify the Sellers in writing and without undue delay (unverzüglich) of any
relevant decision by any tax authority that may result in a claim of the Sellers
under this Section 13.7. Any amount payable to the Sellers pursuant to this
Section 13.7 shall be due (fällig) and payable (zahlbar) within ten (10)
Business Days after the refund of the relevant Tax has been collected
(irrespective whether in cash, by set-off (Aufrechnung) or any other kind)
respectively the tax liability or tax provision has appeared to be dissolved.
The Deductible (as defined in Section 11.6) and the Overall Liability Cap (as
defined in Section 11.6) shall apply mutatis mutandis to claims of the Sellers
pursuant to this Section 13.7. The Purchaser shall not be obliged to make a
payment pursuant to this Section 13.7 to the Sellers if and to the extent the
claims of the Sellers under this Section 13.7 do not exceed the amount of the
claims pursuant to Section 13.3, Section 13.4 and Section 13.6 to which the
Purchaser is not entitled due to the applicability of the Deductible or the
Overall Liability Cap.

 

13.8

The Parties agree with respect to the period beginning on the Closing Date to
the following:

 

13.8.1

The Purchaser shall procure (steht dafür ein) that the Company and the
Subsidiary will timely prepare and file when due all tax returns required to be
filed with respect to Taxes that may give rise to a liability of the Sellers
under this Section 13 ("Relevant Tax Returns"). The Purchaser shall procure
(steht dafür ein) that the final drafts of any such Relevant Tax Returns exempt
for monthly self-assessments and all information pertaining thereto reasonably
required in order to review and comment on the drafts are provided to the
Sellers, in any case no later than (i) thirty (30) Business Days prior to the
relevant filing date, if such Relevant Tax Returns have to be filed on an annual
basis or (ii) five (5) Business Days in all other cases. All such Relevant Tax
Returns shall require the prior written consent of the Sellers and shall, if the
Parties fail to reach an agreement thereon, be prepared and filed in accordance
with the Sellers' instructions, except if and to the extent such instructions
are not in compliance with mandatory laws. For the avoidance of doubt, monthly
self-assessments will be prepared and filed by the Company and the Subsidiary
without the prior consultation of the Sellers.

 

13.8.2

The Purchaser shall procure (steht dafür ein) that the Company and the
Subsidiary and the legal successors of the Company and the Subsidiary forward to
the Sellers without undue delay (unverzüglich) copies of any material
correspondence of and with any tax authority relating to Taxes (including, for
the avoidance of doubt, tax assessment notices and other documents and
information) that may give rise to a liability of the Sellers under this Section
13. Each notification shall be made in writing (including by email) and copies
of any documents reasonably related thereto shall be attached to such
notification. The Purchaser shall procure (steht dafür ein), insofar as relating
to Taxes that may give rise to a liability or a claim of the Sellers under this
Section 13, that the Company and the Subsidiary (i) grant the Sellers and the
Sellers' advisors the right to participate in material meetings, discussions and
correspondence with any tax authority, including in case of Tax audits the right
to attend any formal meetings with the Tax auditor (including the final meeting
pursuant to Section 201 of the German General Tax Code (Abgabenordnung)), (ii)
request that the relevant Tax auditor provides material questions in writing and
that such questions will be forwarded without undue delay (unverzüglich) to the
Sellers for the Sellers' evaluation and comments, and (iii) duly incorporate in
their statements to any tax authority any comments the Sellers may have, except
if and to the extent those comments are not in compliance with mandatory laws.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 47/57

 

--------------------------------------------------------------------------------

 

 

13.8.3

The Purchaser shall not, and shall procure (steht dafür ein) that the Company
and the Subsidiary shall not, (i) settle, concede or give their consent to the
findings of any and all Tax audits relating to Taxes that may give rise to a
liability of the Sellers under this Section 13 or (ii) make an admission of
liability, compromise or settlement of any claim by any tax authority with
respect to Taxes that may give rise to a liability of the Sellers under this
Section 13, in each case unless with the prior written consent of the Sellers.

 

13.8.4

The Purchaser shall procure (steht dafür ein) that the Company and the
Subsidiary, upon the request of the Sellers, file objections and institute and
conduct legal proceedings against any orders, audits, decrees, Tax assessment
notices or judgments in accordance with the Sellers' directions (except if and
to the extent those directions are not in compliance with mandatory laws) if
such objections or legal proceedings relate to Taxes that may give rise to a
liability of the Sellers under this Section 13 ("Tax Contest"). Alternatively,
the Sellers may decide, at any time, to direct through counsel of their own
choice and at their own expense any Tax Contest. If Sellers choose to direct a
Tax Contest, then (i) the Purchaser shall cooperate and follow the Sellers'
instructions and shall procure (steht dafür ein) that the Company and the
Subsidiary cooperate and follow the Sellers' instructions in each phase of such
Tax Contest, except if and to the extent those instructions are not in
compliance with mandatory laws. All costs arising from any Tax Contest to any of
the Company and the Subsidiary are to be borne by the Sellers.

 

13.8.5

The Purchaser shall procure (steht dafür ein) that the Company and the
Subsidiary retain, until the expiration of any applicable statute of limitation,
all books, records and documentation relating to Taxes that may give rise to a
liability of the Sellers under this Section 13.

 

13.8.6

The Purchaser shall not be obliged to provide or procure (steht nicht dafür ein)
that the Company and the Subsidiary provide any Relevant Tax Return, tax
assessment notice, correspondence with the tax authorities, other document or
information to any of the Sellers pursuant to Section 13.8.1 to Section 13.8.5
if and to the extent that the respective Seller has become aware of the
respective Relevant Tax Return, tax assessment notice, correspondence with the
tax authorities, other document or information in its capacity as managing
director.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 48/57

 

--------------------------------------------------------------------------------

 

 

13.9

All payments of the Sellers and the Purchaser under this Section 13 shall be
treated in relation between the Sellers and the Purchaser as a reduction or
increase of the Purchase Price and, if the Purchaser elects payments of the
Sellers to be made to the relevant Group Company (or its successor), as a
contribution of the Purchaser into the relevant Group Company (or its
successor).

 

13.10

Any conditions, exclusions, caps or other limitations provided for in any other
section of this Agreement with respect to the claims of the Purchaser under this
Agreement shall not apply to the claims of the Purchaser under this Section 13,
unless this Section 13 explicitly and specifically stipulates that the
respective condition, exclusion, cap or other limitation shall apply to the
claims of the Purchaser under this Section 13. The Deductible and the Overall
Liability Cap shall apply to the claims of the Purchaser pursuant to
Section 13.3, Section 13.4 and Section 13.6.

 

13.11

Rights and remedies of the Purchaser under this Section 13 shall become
time-barred six months after the last underlying Tax assessment or other
assessment that cannot be changed anymore has become final and binding (formell
und materiell bestandskräftig). Section 203 German Civil Code shall apply.

 

Section 14
Carve-Out of the Hydrogen Business

 

14.1

Prior to the Closing Date, the Sellers shall procure that the Company and the JV
Partnership perform the remaining actions to fully implement the Carve-Out as
provided in the Hive-Down Agreement. The Parties agree that the cooperation of
the Sellers and the Purchaser (via the Company) in the JV Partnership as set
forth in the Partnership Agreement shall economically commence as of the Closing
Date.

 

14.2

The Sellers shall (i) keep the Purchaser regularly informed about the status of
the implementation of the Carve-Out, (ii) inform and discuss any issues related
to the implementation of the Carve-Out and (iii) provide any documents or
information received in connection with the implementation of the Carve-Out to
the Purchaser. The Purchaser shall have the opportunity to review and comment on
any documents in relation to the Carve-Out and the execution of any of such
documents is subject to Purchaser’s approval. The Sellers shall inform the
Purchaser without undue delay (unverzüglich) of any other material information
relevant for the implementation of the Carve-Out outside the ordinary sequence
of discussions.

 

14.3

The Sellers shall indemnify and hold harmless the Purchaser or, at the
Purchaser’s written election, the relevant Group Company (or any successor),
from and against 50% (in words: fifty percent ) of any and all losses, costs,
liabilities and damages of the Purchaser and/or the Group Companies incurred or
arising from or in connection with the implementation of the Carve-Out
(including but not limited to any remaining (joint) liability of the Company,
e.g. under letters of comfort (Patronatserklärungen) issued by the Company in
favour of the JV Partnership prior to the Closing Date). Claims under this
Section 14.3 shall, in deviation from the statutory provisions, be time-barred
one (1) year after the Closing Date, provided that claims in relation to a third
party claim shall not become time-barred before the expiration of the statute of
limitations period applicable to the underlying third party claim. Section 203
German Civil Code shall apply. Section 11.9 shall apply accordingly.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 49/57

 

--------------------------------------------------------------------------------

 

 

Section 15
Pre-closing Obligations of the Sellers

 

15.1

From the Signing Date to the Closing Date, each of the Sellers shall inform the
Purchaser immediately upon becoming aware of any incidents and decisions that
might substantially affect the assets and liabilities, financial condition
and/or operational results of at least one of the Group Companies.

 

15.2

Immediately after the Signing Date, the Sellers shall inform the parties listed
in Exhibit 15.2 of the Transaction and shall use reasonable efforts to obtain
waivers from such parties of any rights regarding an early termination of the
agreements specified in Exhibit 15.2 in connection with the Transaction.

 

15.3

The Sellers hereby guarantee to the Purchaser in the form of an independent
guarantee pursuant to section 311 para. 1 of the German Civil Code and, in
addition, will, to the extent permitted under applicable law, procure, that from
the Signing Date until the Closing Date, the Group Companies will conduct their
business only in the ordinary course of business with the standard of care of a
prudent business man and consistent with past practice, in particular that none
of the measures set forth in Section 9.15.1 will be taken at any of the Group
Companies.

 

15.4

Following the satisfaction of the conditions precedent set forth in Section 2.3
Sentence 3 and beyond the Closing Date, the Sellers shall not exercise any
shareholder’s rights with regard to the Group Companies; in particular, they
shall not pass any shareholders’ or partners’ resolutions.

 

15.5

The Sellers shall take any and all measures that are necessary and/or advisable
for the consummation of this Agreement; the Sellers shall refrain from any and
all actions that may impair, jeopardise or impede the consummation of this
Agreement.

 

15.6

The Sellers shall inform the Purchaser latest on the last day before the Closing
Date of circumstances due to which the guarantees given by the Sellers under
this Agreement would be incorrect or incomplete as of the Closing Date, provided
that the information with regard to Section 9.9.1(iii) and Exhibit 9.10.1(1)
does not need to be updated as per such date.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 50/57

 

--------------------------------------------------------------------------------

 

 

15.7

If the Sellers violate any of the obligations or guarantees provided for in this
Section 15, the Sellers shall at the Purchaser’s absolute discretion

 

 

(i)

restore, without undue delay at the request of the Purchaser, the position that
would have existed if the violation of any of the obligations or guarantees had
not occurred (restitution in kind - Naturalrestitution), and/or

 

 

(ii)

pay, either to the Purchaser or, at the request of the Purchaser, to the
relevant Group Company, the amount which is necessary to restore the position
that would have existed if the violation of any of the obligations or guarantees
had not occurred, and/or

 

 

(iii)

pay monetary damages (Schadensersatz in Geld), the monetary damages being at
least the amount which the affected Group Company could have claimed against the
Sellers in case the obligations or guarantees had been made to it.

        If the violation of any of the obligations or guarantees provided for in
this Section 15 consists in the existence of a liability, the right of the
Purchaser to demand restitution in kind includes the right to demand full
indemnification against such liability. Section 11.1, last sentence, shall apply
accordingly.

 

Section 16
Further obligations of the Sellers

 

16.1

The Parties are currently in the process of negotiating the terms and conditions
of the Partnership Agreement which shall apply as from the Closing Date as
regards the JV Partnership. The current status of the main body of the
Partnership Agreement, which was prepared by the Purchaser’s legal counsel
(still being subject to review and sign-off by the Purchaser) and has not yet
been commented on by the Sellers is attached hereto as Exhibit 16.1. On such
basis the Sellers undertake to negotiate and to procure that the Founder OHG and
the Company negotiate in good faith with the Purchaser the final version of the
Partnership Agreement (including all Annexes thereto). The Parties shall use
best efforts to finalize the Partnership Agreement as soon as reasonably
possible after the Signing Date.

 

16.2

The Parties are in agreement that DF and RB shall resign as managing directors
of the Company and of the Subsidiary with effect as of the Closing Date and that
their respective employment relationship shall continue with the Company or the
Subsidiary after the Closing Date. The Parties aim that RB will remain with the
Company or the Subsidiary for a period of at least two years after the Closing
Date and that DF will remain with the Company for a period of at least five
years after the Closing Date. The current managing director service agreements
of RB and DF shall be replaced as of the Closing Date by employment agreements
which shall have substantially the same terms as the current managing director
service agreements of RB and DF provided that they will in particular contain
contractual and post-contractual non-competition undertakings as well as
contractual non-solicitation undertakings of RB and DF. The specific terms of
these employment agreements will be negotiated in good faith between the Parties
prior to the Closing Date.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 51/57

 

--------------------------------------------------------------------------------

 

 

16.3

JL undertakes to negotiate in good faith with the Purchaser the final version of
JL’s restated managing director service agreement on the basis of the draft
attached hereto as Exhibit 16.3. Once finalized JL shall enter into the final
restated managing director service agreement with the Company with effect as of
the Closing Date.

 

16.4

The Sellers covenant that any liabilities of the Sellers’ Group vis-à-vis any of
the Group Companies will be paid at the latest as of the Closing Date.

 

16.5

Following the Closing Date, each of the Sellers shall cooperate in good faith
with the Purchaser and the Group Companies and take all measures, make all
declarations and execute all documents that are necessary in the reasonable
opinion of the Purchaser to implement the transactions contemplated by this
Agreement; the Sellers shall refrain from any and all actions that may impair,
jeopardise or impede the implementation of the transactions contemplated by this
Agreement.

 

Section 17
Non-Competition/Non-Solicitation

 

17.1

For a period of two (2) years following the Closing Date, each of the Sellers
undertakes not to engage directly or indirectly in any activities in the
geographical area of operations of the Group Companies as of the Signing Date
and/or the Closing Date (the “Geographical Area of Operations”) in the area of
the business operations of the Group Companies as of the Signing Date and/or the
Closing Date (the “Scope of Business Operations”) that would result in
Competition with any of the Group Companies (the “Non-Competition Obligation”).
In particular, “Competition” in terms of the Non-Competition Obligation shall
mean (i) the formation or the acquisition of and the participation in business
entities, which are active in the Geographical Area of Operations and the Scope
of Business Operations, as well as (ii) advising and/or representing such
business entities, not however, the acquisition for investment purposes only up
to 1 % of the share capital of corporations listed on a stock exchange, which
are active in the Geographical Area of Operations and in the Scope of Business
Operations, provided, however, that the Sellers are excluded from any influence
over the management of such stock corporations.

 

17.2

For a period of two (2) years following the Closing Date, each of the Sellers
undertakes not to, whether directly or indirectly, solicit or entice an Employee
away who is currently or was employed with any of the Group Companies during the
past year before the Signing Date, or offer or conclude with such aforementioned
Employee an employment or consultancy agreement (“Non-Solicitation Obligation”).

 

17.3

Each of the Sellers covenants that all members of the Sellers’ Group comply with
the Non-Solicitation Obligation and the Non-Competition Obligation.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 52/57

 

--------------------------------------------------------------------------------

 

 

17.4

For the avoidance of doubt, the continued activities of the Sellers as managing
directors, employees or consultants of any of the Group Companies do not
constitute a violation of the Non-Competition Obligation and the
Non-Solicitation Obligation.

 

17.5

If the Non-Competition Obligation and/or the Non-Solicitation Obligation is
violated by a member of the Sellers’ Group, the Sellers shall be liable to pay
to the Purchaser a contractual penalty (Vertragsstrafe) in the amount of EUR
50,000 for each breach. In the event of a continuing violation, each calendar
month (or part thereof) that the violation continues shall be deemed to be an
independent and separate breach. The defence of continuous violation (Einrede
des Fortsetzungszusammenhangs) is excluded. The right of the Purchaser to claim
damages or to require cessation of the violation shall not be affected by the
payment of the contractual penalty. Any contractual penalty incurred shall be
credited against any future claims for damages.

 

Section 18
Confidentiality, Press Releases

 

18.1

The Parties shall keep strictly confidential the content of this Agreement as
well as any information received or obtained about the other Party in connection
with the negotiation and implementation of this Agreement, unless the disclosure
by the Purchaser is necessary to protect the rightful interest of the Purchaser.

 

18.2

The Sellers shall keep strictly confidential any information relating to the
Group Companies and their business operations.

 

18.3

The Parties will agree upon a press release regarding the transactions
contemplated in this Agreement. The Parties shall publish additional press
releases or similar public statements relating to the transactions contemplated
in this Agreement only after prior agreement regarding content, wording and time
of the publication of such press release or similar public statement.

 

18.4

The obligations according to Section 18.1, Section 18.2 and Section 18.3 shall
not apply to information which:

 

 

(i)

is generally known to the public except in consequence of a wilful or negligent
act or omission in contravention of the aforementioned obligations, or

 

 

(ii)

is required to be disclosed by court order, administrative decision, statute or
any applicable law, including any regulations of a cartel authority and a stock
exchange on which the shares of any of the Parties or an enterprise affiliated
to a Party are listed, or

 

 

(iii)

is disclosed to any person bound to professional confidentiality.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 53/57

 

--------------------------------------------------------------------------------

 

 

Section 19
Costs, Real Estate Transfer Tax

 

19.1

Each Party shall bear its own costs and expenses incurred in connection with the
preparation, negotiation, and consummation of this Agreement, including any and
all costs for its advisors. The costs of notarization of the Agreement shall be
borne by the Purchaser.

 

19.2

All transfer taxes, charges, fees or duties resulting from the implementation
and consummation of this Agreement, including the fees for the merger control
filings at the competent cartel authorities shall be borne by the Purchaser.

 

Section 20
Notices

 

20.1

Any statement or other declaration based on or in connection with this Agreement
(jointly the “Notices”) shall be made in writing unless a stricter form is
required by mandatory law. The notice shall be delivered by hand, by mail or by
email (but no other transmission by way of telecommunication (telekommunikative
Übermittlung)). A Notice shall be considered to be received on the day of
delivery, irrespective of the business hours of the recipient.

 

20.2

Any notices to be given shall be addressed as follows:

 

 

(i)

If to the Purchaser:

 

AVX Corporation     
Attn. Deputy General Counsel/Mauri Aven     
One AVX Boulevard     
Fountain Inn, SC 29644     , USA
email: mauri.aven@avx.com

 

With a copy to:

 

Noerr LLP      
Dr. Alexander Ritvay, D.E.S.     
Charlottenstraße 57      
10117 Berlin, Germany     
email: alexander.ritvay@noerr.com

 

 

(ii)

If to the Sellers or any of the Sellers, to the following representative of the
Sellers (the “Sellers’ Representative”):

 

Dr Joachim Löffler     
xxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxx     
Germany

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 54/57

 

--------------------------------------------------------------------------------

 

 

With a copy to:

 

Kanzlei Schaffer und Partner mbB      
Rechtsanwältin Sophia Schmid     
Äußere Sulzbacher Str. 118     
90491 Nürnberg     
Email: sophia.schmid@schaffer-partner.de

 

20.3

Each Party shall notify the other Parties of any changes in its address without
undue delay, provided that the Sellers shall only be entitled to provide a new
address if such new address is within the territory of Germany. Until such
notification, the previously notified address shall continue to be valid for the
purposes of this Agreement. Any Notice shall be deemed to have been received at
the time at which it would have been received under ordinary circumstances
without the change of the address.

 

20.4

Any copies provided for in Section 20.2 shall be for information only. The
receipt of any such copy is irrelevant for the question of whether and when a
Notice has been received by a Party.

    20.5 All declarations and notices of the Sellers shall only be made by all
Sellers acting jointly. For the purposes of this Agreement, only the Sellers’
Representative shall be entitled to act on behalf of each individual Seller
and/or some or all of the Sellers vis-à-vis the Purchaser and shall in
particular be irrevocably entitled and be granted power of attorney to make or
receive any declaration or notice, to sign all documents and take all actions
(including, without limitation the making and receiving of unilateral
declarations and the conclusion of agreements) that are required or useful under
or in connection with this Agreement or the transactions contemplated by it on
behalf of each individual Seller and some or all of the Sellers jointly. For
these purposes each of the Sellers releases the Sellers’ Representative from the
restrictions set out in Section 181 of the German Civil Code.

 

Section 21
Assignments

 

The Purchaser is entitled to assign, in whole or in part, its rights and
obligations hereunder, without prior consent of the other Parties (i) to a
company affiliated with it within the meaning of sections 15 et seq. of the
German Stock Corporation Act, or (ii) to a bank which is involved in the
financing of the transactions agreed herein. Beyond the aforementioned, the
Parties are not entitled to assign the rights and obligations in whole or in
part hereunder to third persons without the consent of the other Parties.

 

Section 22
Sellers’ Liability

 

Up to a maximum aggregate amount of EUR 1,000,000 (in words: one million Euros),
the Sellers shall be jointly and severally liable (Gesamtschuldnerhaftung) to
the Purchaser for the due fulfilment of any and all obligations of the Sellers,
in particular, all payment obligations under and arising from this Agreement.
For any claims in excess of such amount, the Sellers shall be liable to the
Purchaser pro rata to their equity shareholding in the Company as set forth in
Section 1.1.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 55/57

 

--------------------------------------------------------------------------------

 

 

Section 23
Governing Law, Jurisdiction

 

23.1

The Parties have the common understanding that this Agreement is governed by and
constructed in accordance with the laws of the Federal Republic of Germany.

 

23.2

The Parties agree that the state courts of Frankfurt, Germany shall have
exclusive jurisdiction for all disputes arising out of or in connection with
this Agreement or its validity.

 

Section 24
Amendments, Supplements, Termination

 

Amendments, supplements and the termination of this Agreement – including the
modification of this provision – shall be valid only if made in writing by
mutually signed instrument unless a stricter form is required by mandatory law.

 

Section 25
Miscellaneous

 

25.1

For the purpose of this Agreement, “Business Day” shall mean a day, other than a
Saturday, a Sunday or any other day on which commercial banks in Betzdorf,
Germany, are required by law to remain closed.

 

25.2

If a Party is obliged, according to this Agreement, to pay interest on any
amounts becoming due and payable the interest rate shall be 5 % p.a. The
assertion of further damage by the Party receiving the interest payments shall
not be precluded by the aforementioned.

 

25.3

All Exhibits attached hereto form integral parts of this Agreement. References
to individual sections of this Agreement also refer to their Exhibits and their
content. Terms defined in the singular include the plural, and vice versa. The
male form of terms used in this Agreement includes the female form. Any
enumerations or examples which illustrate a term (e.g., if a sentence is opened
by “in particular”), do not limit the scope of such term. Headings are inserted
for convenience only and shall not affect the interpretation of this Agreement.

 

25.4

Wherever this Agreement includes English terms after which either in the same
provision or elsewhere in this Agreement German terms have been inserted in
brackets and/or italics, the respective German terms shall be decisive for the
interpretation of the English terms. The use of a legal term of German law
comprises the use of the analogously - by content and function - closest foreign
legal term, if facts have to be judged under such foreign law. Wherever this
Agreements provides that a Party “has to”, “shall” or “will” do and/or procure
any action or situation, such Party shall be strictly liable for the performance
of the relevant action or the occurrence of the relevant situation.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 56/57

 

--------------------------------------------------------------------------------

 

 

25.5

This Agreement constitutes the entire agreement among and between the Parties
with respect to the subject matter hereof. Side agreements to this Agreement do
not exist. Agreements, negotiations and understandings, whether oral or written,
heretofore made between the Parties shall be replaced by this Agreement.

 

25.6

Should any provisions of this Agreement be or become totally or partially
invalid or unenforceable, or if this Agreement contains gaps, the validity or
enforceability of the other provisions of this Agreement shall not be affected
thereby. In place of the invalid, unenforceable or missing provision a valid and
enforceable provision which the Parties would have agreed upon taking account of
the economic purpose of this Agreement if they had, at the conclusion of this
Agreement, been aware of the invalidity, unenforceability or the absence of the
relevant provision, shall be deemed to be agreed between the Parties. The
Parties shall be obligated to confirm such a provision in the form required by
law.

 

 

 

Exhibit 10.19 Kumatek_SPA_beurkundete Fassung.docx

Project Sparkle

Page 57/57